 

 

 



Exhibit 10.1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LEASE

 

 

 

BETWEEN

 

 

 

OAK CANYON CREEK LLC

 

 

 

AND

 

 

 

INARI MEDICAL, INC.

 

 

--------------------------------------------------------------------------------

 

 

 

 

LEASE

 

 

 

THIS LEASE is made as of October 7, 2020, by and between OAK CANYON CREEK LLC, a
Delaware

limited liability company, hereafter called “Landlord,” and INARI MEDICAL, INC.,
a Delaware corporation, hereafter called “Tenant.”

 

 

ARTICLE 1. BASIC LEASE PROVISIONS

 

 

Each reference in this Lease to the “Basic Lease Provisions” shall mean and
refer to the following collective terms, the application of which shall be
governed by the provisions in the remaining Articles of this Lease.

 

 

1.

Tenant’s Trade Name: N/A

 

 

2.

Premises:

Suite No.:

100 (The Premises are more particularly described in Section 2.1.)

Address of Building:

6001 Oak Canyon, Irvine, CA 92618

Project Description:

Oak Canyon Business Center (as shown on Exhibit Y to this Lease)

 

 

3.

Use of Premises: General office, production, assembly, light manufacturing and
storage/distribution of medical devices and related products, and lawful uses
ancillary thereto.

 

 

 

4.

Commencement Date: See Section 3.1.

 

 

5.

Lease Term: 120 months, plus such additional days as may be required to cause
this Lease to expire on the final day of the calendar month.

 

 

 

6.

Basic Rent:

 

Months of Term or Period

Monthly Rate Per Rentable Square Foot

Monthly Basic Rent

1 to 4

$0.40

$48,241.60

5 to 12

$1.40

$168,845.60

13 to 24

$1.45

$174,875.80

25 to 36

$1.50

$180,906.00

37 to 48

$1.55

$186,936.20

49 to 60

$1.61

$194,172.44

61 to 72

$1.66

$200,202.64

73 to 84

$1.72

$207,438.88

85 to 96

$1.78

$214,675.12

97 to 108

$1.84

$221,911.36

109 to 120

$1.91

$230,353.64

 

 

7.

Expense Recovery Period: Every twelve month period during the Term (or portion
thereof during the first and last Lease years) ending June 30.

 

 

 

8.

Floor Area of Premises: approximately 120,604 rentable square feet

 

Floor Area of Building: approximately 161,575 rentable square feet

 

 

9.

Security Deposit or Letter of Credit: $1,500,000.00

 

 

10.

Broker(s): Irvine Management Company (“Landlord’s Broker”) is the agent of
Landlord exclusively and Jones  Lang LaSalle (“Tenant’s Broker”) is the agent of
Tenant exclusively.

 

 

 

11.

Parking: 263 parking spaces in accordance with the provisions set forth in
Exhibit F to this Lease.

 



1

 

 



--------------------------------------------------------------------------------

 

 

 

 

 

12.

Address for Payments and Notices:

 

LANDLORD

 

Payment Registration Address:

 

Email tenantportal@irvinecompany.com to request an account for the Tenant
Payment Portal.

 

Notice Address:

 

THE IRVINE COMPANY LLC

550 Newport Center Drive Newport Beach, CA 92660

Attn: Senior Vice President, Operations Office Properties

TENANT

 

 

Prior to the Commencement Date: INARI MEDICAL, INC.

9 Parker, Suite 100

Irvine, CA 92618 Attn: CFO

From and after the Commencement Date: INARI MEDICAL, INC.

6001 Oak Canyon, Suite 100

Irvine, CA 92618 Attn: CFO

 

LIST OF LEASE EXHIBITS (All exhibits, riders and addenda attached to this Lease
are hereby incorporated into and made a part of this Lease):

 

Exhibit ADescription of Premises Exhibit BOperating Expenses Exhibit CUtilities
and Services Exhibit DTenant’s Insurance Exhibit ERules and Regulations Exhibit
FParking

Exhibit GAdditional Provisions Exhibit G-1Expansion Space Exhibit HLandlord’s
Disclosures

Exhibit ILetter of Credit Template Exhibit JSurvey Form

Exhibit XWork Letter Exhibit YProject Description

 



2

 

 



--------------------------------------------------------------------------------

 

 

 

 

 

ARTICLE 2.  PREMISES

 

2.1.

LEASED PREMISES. Landlord leases to Tenant and Tenant leases from Landlord the
Premises shown in Exhibit A (the “Premises”), containing approximately the floor
area set forth in Item 8 of the Basic Lease Provisions (the “Floor Area”). The
Premises are located in the building identified in Item 2 of the Basic Lease
Provisions  (the  “Building”), which is a portion of the project described in
Item 2 (the “Project”). Landlord and Tenant stipulate and agree that the Floor
Area of Premises set forth in Item 8 of the Basic Lease Provisions is correct.

 

 

2.2.

ACCEPTANCE OF PREMISES. Tenant acknowledges that neither Landlord nor any
representative of Landlord has made any representation or warranty with respect
to the Premises, the Building or the Project or the suitability or fitness of
either for any purpose, except as set forth in this Lease. Tenant acknowledges
that the flooring materials which may be installed within portions of the
Premises located on the ground floor of the Building may be limited by the
moisture content of the Building slab and underlying soils. Subject to Section 1
of Exhibit G, the taking of possession or use of the Premises by Tenant for any
purpose other than construction shall conclusively establish that the Premises
and the Building were in satisfactory condition and in conformity with the
provisions of this Lease in all respects, except for those matters which Tenant
shall have brought to Landlord’s attention on a written punch list. The punch
list shall be limited to any items required to be accomplished by Landlord under
the Work Letter (if  any)  attached  as  Exhibit X, and shall be delivered to
Landlord within 30 days after the Commencement Date (as defined herein). If
there is no Work Letter, or if no items are required of Landlord under the Work
Letter, by taking possession of the Premises Tenant accepts the improvements in
their existing condition, and waives any right or claim against Landlord arising
out of the condition of the Premises. Nothing contained in this Section 2.2
shall affect the commencement of the Term or the obligation of Tenant to pay
rent. Landlord shall diligently complete all punch list items of which it is
notified as provided above. Notwithstanding anything to the contrary in this
Lease, Landlord  represents and warrants that, to its current,  actual knowledge
(without duty of investigation or inquiry), there are no damages or defects
affecting the Premises that would not be discoverable during a reasonably
diligent physical inspection.

 

 

ARTICLE 3. TERM

 

3.1.

GENERAL. The term of this Lease (“Term”) shall be for the period shown in Item 5
of the Basic Lease Provisions. The Term shall commence (“Commencement Date”) on
the earlier  to occur of  (a) 30 weeks following the City of Irvine’s final
approval of the Spectrum 7 zone change (estimated to occur in November, 2020),
or (b) the date Tenant commences its regular business activities within the
Premises.  Promptly following request by Landlord, the  parties shall
memorialize on a form provided by Landlord (the “Commencement Memorandum”) the
actual Commencement Date and the expiration date (“Expiration Date”) of this
Lease; should Tenant fail to execute and return the Commencement Memorandum to
Landlord within 10 business days (or provide specific written objections thereto
within that period), then Landlord’s determination of the Commencement and
Expiration Dates as set forth in the Commencement Memorandum shall be
conclusive. Notwithstanding the foregoing, Landlord and Tenant agree that if any
governmental authority having jurisdiction of the Premises, as a result of the
COVID-19 outbreak in the United States, declares or implements any order or
mandate that restricts construction activities in Orange County (any such order
or mandate, a “Government Mandate”), then, to the extent such Government Mandate
precludes construction of the Tenant Improvements, the estimated Commencement
Date shall be delayed 1 day for each day that such a Government  Mandate remains
in effect and continues to preclude such construction. Notwithstanding anything
in this Lease to the contrary, if the Zoning Approval is not obtained on or
before December 31, 2020, Tenant shall have a right to terminate this Lease by
delivery of written notice to Landlord, in which case, this Lease shall be of no
further force or effect and Landlord shall promptly return to Tenant the
Security Deposit, all pre-paid rent and any other sums previously delivered by
Tenant.

 

 

3.2.

TENDER OF POSSESSION. Promptly following the execution of this Lease (provided
Tenant has delivered all required insurance certificates and funds required to
be paid by Tenant), Landlord shall tender possession of the Premises to Tenant
for purposes of construction of the “Tenant Improvements” pursuant to the Work
Letter attached as Exhibit X to this Lease (such date of tender of possession of
the Premises being herein referred to as the “Delivery Date”).

 

 

ARTICLE 4. RENT AND OPERATING EXPENSES

 

4.1.

BASIC RENT. From and after the Commencement Date, Tenant shall pay to Landlord
without deduction or offset a Basic Rent for the Premises in the total amount
shown (including subsequent adjustments, if any) in Item 6 of the Basic Lease
Provisions (the “Basic Rent”). If the Commencement Date is other than the first
day of a calendar month, any rental adjustment shown in Item 6 shall be deemed
to occur on the first day of the next calendar month following the specified
monthly anniversary of the Commencement Date. The Basic Rent shall be due and
payable in advance commencing on the Commencement Date and continuing thereafter
on the first day of each successive calendar month of the Term, as prorated for
any partial month. No demand, notice or invoice shall be required. An
installment in the amount of 1 full month’s Basic Rent at the initial rate
specified in Item 6 of the Basic Lease Provisions, and 1 month’s estimated
Tenant’s Share of Operating Expenses shall be delivered to Landlord concurrently
with Tenant’s execution of this Lease and shall be applied against the Basic
Rent and Operating Expenses first due hereunder; the next installment of Basic
Rent shall be due on the first day of the second calendar month of the Term,
which installment shall, if applicable, be appropriately prorated to reflect the
amount prepaid for that calendar month.

 

 

 

4.2.

OPERATING EXPENSES. Tenant shall pay Tenant’s Share of Operating Expenses in
accordance with

Exhibit B of this Lease.

 

4.3.SECURITY DEPOSIT. Within 10 business days of Tenant’s execution of this
Lease, Tenant shall deposit with Landlord the sum, if any, stated in Item 9 of
the Basic Lease Provisions (the “Security Deposit”), to be held by Landlord as
security for the full and faithful performance of Tenant’s obligations under
this Lease, to pay any rental sums, including

 



3

 

 



--------------------------------------------------------------------------------

 

 

 

 

without limitation such additional rent as may be owing under any provision
hereof, and to maintain the Premises as required by Sections 7.1 and 15.2 or any
other provision of this Lease. Upon any Default of the foregoing obligations by
Tenant, Landlord may apply all or part of the Security Deposit as full or
partial compensation.  If any portion of the  Security Deposit is so applied,
Tenant shall within 5 business days after written demand by Landlord deposit
cash with Landlord in an amount sufficient to restore the Security Deposit to
its original amount. Landlord shall not be required to keep the Security Deposit
separate from its general funds, and Tenant shall not be entitled to interest on
the Security Deposit. In no event may Tenant utilize all or any portion of the
Security Deposit as a payment toward any rental sum due under this Lease. Any
unapplied balance of the Security Deposit shall be returned to Tenant or, at
Landlord’s option, to the last assignee of Tenant’s interest in this Lease
within 30 days following the termination of this Lease and Tenant’s vacation of
the Premises. Tenant hereby waives the provisions of Section 1950.7 of the
California Civil Code, or any similar or successor laws now or hereafter in
effect, in connection with Landlord’s application of the Security Deposit to
prospective rent that would have been payable by Tenant but for the early
termination due to Tenant’s Default (as defined herein).

 

4.4.LETTER OF CREDIT. Landlord agrees that in lieu of a cash Security Deposit,
Tenant may deliver to Landlord, within 10 business days of Tenant’s execution of
this Lease, a letter of credit (“Letter of Credit”) in the amount stated in Item
9 of the Basic Lease Provisions, which Letter of Credit shall be in form and
with the substance of Exhibit I attached hereto. The Letter of Credit shall be
issued by Bank of America, N.A., or another financial institution reasonably
acceptable to Landlord with a branch in Orange County, California, at which
draws on the letter of credit will be accepted, or which accepts draws by
facsimile or correspondence presentation. The Letter of Credit shall provide for
automatic yearly renewals throughout the Term of this Lease and shall have an
outside expiration date that is not earlier than 30 days after the expiration of
the Lease Term. In the event the Letter of Credit is not continuously renewed
through the period set forth above, or upon any breach under this Lease by
Tenant, including specifically Tenant’s failure to pay Rent or to abide by its
obligations under Sections 7.1 and 15.2 below, Landlord shall be entitled to
draw upon said Letter of Credit by the issuance of Landlord’s sole written
demand to the issuing financial institution. Any such  draw shall be without
waiver of any rights Landlord may have under this Lease or at law or in equity
as a result of any Default hereunder by Tenant.

 

4.5.

SECURITY REDUCTIONS. Upon written request of Tenant, Landlord shall authorize
reductions to the required Security Deposit or Letter of Credit amounts in the
amounts of (i) $750,000.00 at any time following the 30th full calendar month of
the Term (the “First Reduction”), and (ii) $496,611.00 at any time following the
48th full calendar month of the Term (the “Second Reduction”); provided that
such reductions shall be conditioned upon (a) no monetary Default having
occurred under this Lease at any time, (b) Tenant not having been more than 5
business days late with respect to any payments of Basic Rent and Operating
Expenses due under this Lease more than once during the immediately prior 12-
month period, and (c) Tenant’s demonstrating by evidence reasonably satisfactory
to Landlord that Tenant has achieved positive net income over the immediately
preceding 12-month period. Any reductions in the cash Security Deposit shall  be
in the form of credits against Basic Rent and Operating Expenses first coming
due at least 30 days after Landlord’s receipt of Tenant’s written request. A
reduction to the Letter of Credit may be in the form of an amendment to the
Letter of Credit.

 

 

ARTICLE 5. USES

 

5.1.

USE. Tenant shall use the Premises only for the purposes stated in Item 3 of the
Basic Lease Provisions and for no other use whatsoever. The uses prohibited
under this Lease shall include, without limitation, use of the Premises or a
portion thereof for (i) offices of any agency or bureau of the United States or
any state or political subdivision thereof;

 

(ii)offices or agencies of any foreign governmental or political subdivision
thereof; or (iii) schools, temporary employment agencies or other training
facilities which are not ancillary to corporate, executive or professional
office use. Tenant shall not do or permit anything to be done in or about the
Premises which will in any way interfere with the rights or quiet enjoyment of
other occupants of the Building or the Project, or use or allow the Premises to
be used for any unlawful purpose, nor shall Tenant permit any nuisance or commit
any waste in the Premises or the Project. Tenant shall not perform any work or
conduct any business whatsoever in the Project other than inside the Premises.
Tenant shall comply at its expense with all present and future laws, ordinances
and requirements of all governmental authorities that pertain to Tenant or its
use of the Premises, and with all energy usage reporting requirements of
Landlord. Pursuant to California Civil Code § 1938, Landlord hereby states that
the Premises have not undergone inspection by a Certified Access Specialist
(CASp) (defined in California Civil Code § 55.52(a)(3)). Pursuant to Section
1938 of the California Civil Code, Landlord hereby provides the following
notification to Tenant: “A Certified Access Specialist (CASp) can inspect the
subject premises and determine whether the subject premises comply with all of
the applicable construction-related accessibility standards under state law.
Although state law does not require a CASp inspection of the subject premises,
the commercial property owner or lessor may not prohibit the lessee or tenant
from obtaining a CASp inspection of the subject premises for the occupancy or
potential occupancy of the lessee or tenant, if requested by the lessee or
tenant. The parties shall mutually agree on the arrangements for the time and
manner of the CASp inspection, the payment of the fee for the CASp inspection,
and the cost of making any repairs necessary to correct violations of
construction related accessibility standards within the premises.” As of the
date hereof, (a) Landlord has not received notice from any governmental agencies
that the Building is in violation of Title III of the Americans with
Disabilities Act or any other laws affecting the construction or occupancy of
the Building, and (b) to Landlord’s current, actual knowledge (without duty of
investigation or inquiry), the Premises are not in violation of Title III of the
Americans with Disabilities Act or any other laws affecting the construction or
occupancy of the Building.

 

5.2.

SIGNS. Provided Tenant continues to occupy at least 70% of the Floor Area of the
Premises (as the same  may exist from time to time), Tenant shall have the
non-exclusive right to two (2) exterior “building top” signs on the Building and
one (1) slot on the Building monument sign on Oak Canyon for Tenant’s name and
graphics in mutually agreeable locations designated by Landlord, subject to
Landlord's right of prior approval that such exterior signage is in compliance
with the Signage Criteria (defined below). Except as provided in the foregoing
and except for Landlord’s standard suite signage identifying Tenant’s name
and/or logo, Tenant shall have no right to maintain signs in any location in, on
or about the Premises, the Building or the Project that are visible from the
exterior of the Building. The size, design,

 

 



4

 

 



--------------------------------------------------------------------------------

 

 

 

 

graphics, material, style, color and other physical aspects of any permitted
sign visible from the exterior of the Building shall be subject to Landlord's
written determination, as reasonably determined by Landlord, prior to
installation, that signage is in compliance with any covenants, conditions or
restrictions encumbering the Premises and Landlord's signage program for the
Project, as in effect from time to time and approved by the City in which the
Premises are located ("Signage Criteria"). Prior to placing or erecting any
signs visible from the exterior of the Building, Tenant shall obtain  and
deliver to Landlord a copy of any applicable municipal or other governmental
permits and approvals, except to Landlord’s standard suite signage. Tenant shall
be responsible for all costs of any permitted sign, including, without
limitation, the fabrication, installation, maintenance and removal thereof and
the cost of any permits therefor, except that Landlord shall pay for the initial
installation costs only of the standard suite signage. If Tenant fails to
maintain its signage in good condition, or if Tenant fails to remove same upon
termination of this Lease and repair and restore any damage caused by the sign
or its removal, Landlord may do so at Tenant's expense. Landlord shall have the
right to temporarily remove any signs visible from the exterior of the Building
in connection with any repairs or maintenance in or upon the Building, provided
that Landlord re-installs such signs at its sole cost and expense as soon as
reasonably practicable.  The term "sign" as used in this Section shall include
all signs, designs, monuments, displays, advertising materials, logos, banners,
projected images, pennants, decals, pictures, notices, lettering, numerals or
graphics. Tenant’s exterior signage rights under this Section 5.2 belong solely
to Inari Medical, Inc., a Delaware corporation, and any attempted assignment or
transfer of such rights shall be void and of no force and effect.
Notwithstanding the foregoing, but subject to the provisions for an
“Objectionable Name” as hereinafter provided, the parties agree that Tenant’s
signage rights shall be assignable to any transferee pursuant to a Permitted
Transfer of this Lease. Tenant’s signage shall not have a name which relates to
an entity which is of a character or reputation, or is associated with a
political faction or orientation, which is inconsistent with the quality of the
Project, or which would otherwise reasonably offend a landlord of comparable
institutionally owned office building located near the Building (an
“Objectionable Name”).

 

 

5.3

HAZARDOUS MATERIALS.

 

(a)For purposes of this Lease, the term “Hazardous Materials” means (i) any
“hazardous material” as defined in Section 25501(n) of the California Health and
Safety Code, (ii) hydrocarbons, polychlorinated biphenyls or asbestos,

(iii)any toxic or hazardous materials, substances, wastes or materials as
defined pursuant to any other applicable state, federal or local law or
regulation, and (iv) any other substance or matter which may result in liability
to any person or entity as a result of such person’s possession, use, storage,
release or distribution of such substance or matter under any statutory or
common law theory.

 

(b)Tenant shall not cause or permit any Hazardous Materials to be brought upon,
stored, used, generated, released or disposed of on, under, from or about the
Premises (including without limitation the soil and groundwater thereunder)
without the prior written consent of Landlord, which consent may be given or
withheld in Landlord’s sole and absolute discretion. Notwithstanding the
foregoing, Tenant shall have the right, without obtaining prior written consent
of Landlord, to utilize within the Premises (collectively, the “Permitted
Hazmats”): (i) a reasonable quantity of standard office and cleaning products
that may contain Hazardous Materials (such as photocopy toner, “White Out”, and
the like), provided however, that Tenant shall follow all instructions with
respect to the storage, use and disposal of such products; and (ii) those
Hazardous Materials in kind and content listed on the Survey Form delivered to
Landlord prior to the execution of this Lease. Tenant shall comply with all
applicable laws with respect to such products, and (ii) all of the other terms
and provisions of this Section 5.3 shall apply with respect to Tenant’s storage,
use and disposal of all Permitted Hazmats. Landlord may, in its sole and
absolute discretion, place such conditions as Landlord deems appropriate with
respect to Tenant’s use, storage and/or disposal of any Hazardous Materials
requiring Landlord’s consent. Tenant understands that Landlord may utilize an
environmental consultant to assist in determining conditions of approval in
connection with the storage, use, release, and/or disposal of Hazardous
Materials by Tenant on or about the Premises, and/or to conduct periodic
inspections of the storage, generation, use, release and/or disposal of such
Hazardous Materials by Tenant on and from the Premises, and Tenant agrees that
any costs incurred by Landlord in connection therewith shall be reimbursed by
Tenant to Landlord as additional rent hereunder upon demand.

 

(c)Prior to the execution of this Lease, Tenant shall complete, execute and
deliver to Landlord a Hazardous Material Survey Form (the “Survey Form”) in the
form of Exhibit J attached hereto. The completed Survey Form shall be deemed
incorporated into this Lease for all purposes, and Landlord shall be entitled to
rely fully on the information contained therein. On each anniversary of the
Commencement Date until the expiration or sooner termination of this Lease,
Tenant shall disclose to Landlord in writing the names and amounts of all
Hazardous Materials which were stored, generated, used, released and/or disposed
of on, under or about the Premises for the twelve-month period prior thereto,
and which Tenant desires to store, generate, use, release and/or dispose of on,
under or about the Premises for the succeeding twelve-month period. In addition,
to the extent Tenant is permitted to utilize Hazardous Materials upon the
Premises, Tenant shall promptly provide Landlord with complete and legible
copies of all the following environmental documents relating thereto: reports
filed pursuant to any self-reporting requirements; permit applications, permits,
monitoring reports, emergency response or action plans, workplace exposure and
community exposure warnings or notices and all other reports, disclosures, plans
or documents (even those which may be characterized as confidential) relating to
water discharges, air pollution, waste generation or disposal, and underground
storage tanks for Hazardous Materials; orders, reports, notices, listings and
correspondence (even those which may be considered confidential) of or
concerning the release, investigation, compliance, cleanup, remedial and
corrective actions, and abatement of Hazardous Materials; and all complaints,
pleadings and other legal documents filed by or against Tenant related to
Tenant’s storage, generation, use, release and/or disposal of Hazardous
Materials.

 

(d)Landlord and its agents shall have the right, but not the obligation, to
inspect, sample and/or monitor the Premises and/or the soil or groundwater
thereunder at any time (but not more frequently than once per calendar year
unless Landlord has a reasonable, good faith belief that Tenant may be in
violation of the terms of this Section 5.3) to determine whether Tenant is
complying with the terms of this Section 5.3, and in connection therewith Tenant
shall provide Landlord with full access to all facilities, records and personnel
related thereto during normal business hours and upon at least 24 hours’ prior
notice. If Tenant is not in compliance with any of the provisions of this
Section 5.3, or in the event of a release of any Hazardous Material on, under,
from or about the Premises caused or permitted by Tenant, its

 



5

 

 



--------------------------------------------------------------------------------

 

 

 

 

agents, employees, contractors, licensees, subtenants or invitees, Landlord and
its agents shall have the right, but not the obligation, without limitation upon
any of Landlord’s other rights and remedies under this Lease, to immediately
enter upon the Premises without notice and to discharge Tenant’s obligations
under this Section 5.3 at Tenant’s expense, including without limitation the
taking of emergency or long-term remedial action. Landlord and its agents shall
use commercially reasonable efforts to minimize interference with Tenant’s
business in connection therewith, but shall not otherwise be liable for any such
interference. In addition, Landlord, at Tenant’s expense, shall have the right,
but not the obligation, to join and participate in any legal proceedings or
actions initiated in connection with any claims arising out of the storage,
generation, use, release and/or disposal by Tenant or its agents, employees,
contractors, licensees, subtenants or invitees of Hazardous Materials on, under,
from or about the Premises.

 

(e)If the presence of any Hazardous Materials on, under, from or about the
Premises or the Project caused or permitted by Tenant or its agents, employees,
contractors, licensees, subtenants or invitees results in (i) injury to any
person, (ii) injury to or any contamination of the Premises or the Project, or
(iii) injury to or contamination of any real or personal property wherever
situated, Tenant, at its expense, shall promptly take all actions necessary to
return the Premises and the Project and any other affected real or personal
property owned by Landlord to the condition existing prior to the introduction
of such Hazardous Materials and to remedy or repair any such injury or
contamination, including without limitation, any cleanup, remediation, removal,
disposal, neutralization or other treatment of any such Hazardous Materials.
Notwithstanding the foregoing, Tenant shall not, without Landlord’s prior
written consent, which consent may  be given or withheld in Landlord’s sole and
absolute discretion, take any remedial action in response to the presence of any
Hazardous Materials on, under, from or about the Premises or the Project or any
other affected real or personal property owned by Landlord or enter into any
similar agreement, consent, decree or other compromise with any governmental
agency with respect to any Hazardous Materials claims; provided however,
Landlord’s prior written consent shall not be necessary in the event that the
presence of Hazardous Materials on, under, from or about the Premises or the
Project or any other affected real or personal property owned by Landlord (i)
imposes an immediate threat to the health, safety or welfare of any individual
and (ii) is of such a nature that an immediate remedial response is necessary
and it is not possible to obtain Landlord’s consent before taking such action.
To the fullest extent permitted by law, Tenant shall indemnify, hold harmless,
protect and defend (with attorneys reasonably acceptable to Landlord) Landlord
and any successors to all or any portion of Landlord’s interest in the Premises
and the Project and any other real or personal property owned by Landlord from
and against any and all liabilities, losses, damages, diminution in value,
judgments, fines, demands, claims, recoveries, deficiencies, costs and expenses
(including without limitation attorneys’ fees, court costs and other
professional expenses), whether foreseeable or unforeseeable, arising directly
or indirectly out of the use, generation, storage, treatment, release, on- or
off-site disposal or transportation of Hazardous Materials on, into, from, under
or about the Premises, the Building or the Project and any other real or
personal property owned by Landlord caused or permitted by Tenant, its agents,
employees, contractors, licensees, subtenants or invitees. Such indemnity
obligation shall specifically include, without limitation, the cost of any
required or necessary repair, restoration, cleanup or detoxification of the
Premises, the Building and the Project and any other real or personal property
owned by Landlord, the preparation of any closure or other required plans,
whether such action is required or necessary during the Term or after the
expiration of this Lease and any loss of rental due to the inability to lease
the Premises or any portion of the Building or Project as a result of such
Hazardous Materials, the remediation thereof or any repair, restoration or
cleanup related thereto. If it is at any time discovered that Tenant or its
agents, employees, contractors, licensees, subtenants or invitees may have
caused or permitted the release of any Hazardous Materials on, under, from or
about the Premises, the Building or the Project or any other real or personal
property owned by Landlord, Tenant shall, at Landlord’s request, immediately
prepare and submit to Landlord a comprehensive plan, subject to Landlord’s
approval, specifying the actions to be taken by Tenant to return the Premises,
the Building or the Project or any other real or personal property owned by
Landlord to the condition existing prior to the introduction of such Hazardous
Materials. Upon Landlord’s approval of such plan, Tenant shall, at its expense,
and without limitation of any rights and remedies of Landlord under this Lease
or at law or in equity, immediately implement such plan and proceed to cleanup,
remediate and/or remove all such Hazardous Materials in accordance with all
applicable laws and as required by such plan and this Lease. The provisions of
this Section 5.3(e) shall expressly survive the expiration or sooner termination
of this Lease.

 

(f)Landlord hereby discloses to Tenant, and Tenant hereby acknowledges, certain
facts relating to Hazardous Materials at the Project known by Landlord to exist
as  of the date  of this Lease, as  more particularly described in  Exhibit H
attached hereto. Tenant shall have no liability or responsibility with respect
to the Hazardous Materials facts described in Exhibit H, nor with respect to any
Hazardous Materials which were not caused or permitted by Tenant, its agents,
employees, contractors, licensees, subtenants or invitees. Notwithstanding the
preceding two sentences, Tenant agrees to notify its agents, employees,
contractors, licensees, subtenants, and invitees of any exposure or potential
exposure to Hazardous Materials at the Premises that Landlord brings to Tenant’s
attention. Tenant hereby  acknowledges that this disclosure satisfies any
obligation of Landlord to Tenant pursuant to California Health & Safety Code
Section 25359.7, or any amendment or substitute thereto or any other disclosure
obligations of Landlord.

 

ARTICLE 6.  LANDLORD SERVICES

 

6.1.

UTILITIES AND SERVICES. Landlord and Tenant shall be responsible to furnish
those utilities and services to the Premises to the extent provided in Exhibit
C, subject to the conditions and standards set forth in this Lease. Landlord
shall not be liable for any failure to furnish any services or utilities when
the failure is the result of any accident or other cause beyond Landlord’s
reasonable control, nor shall Landlord be liable for damages resulting from
power surges or any breakdown in telecommunications facilities or services.
Landlord’s temporary inability to furnish any services or utilities shall not
entitle Tenant to any damages, relieve Tenant of the obligation to pay rent or
constitute a constructive or other eviction of Tenant, except that Landlord
shall diligently attempt to restore the service or utility promptly. However, if
the Premises, or a material portion of the Premises, are made untenantable for a
period in excess of 3 consecutive business days as a result of a service
interruption that is reasonably within the control of Landlord to correct and
through no fault of Tenant and for reasons other than as contemplated in Article
11, then Tenant, as its sole remedy, shall be entitled to receive an abatement
of Rent payable hereunder during the period beginning on the 4th consecutive
business day of the service interruption and ending on the day the service has
been restored. Tenant shall comply with all rules and regulations which Landlord
may reasonably establish for the provision of services and utilities, and shall
cooperate with all

 

 



6

 

 



--------------------------------------------------------------------------------

 

 

 

 

reasonable conservation practices established by Landlord. Landlord shall at all
reasonable times, upon reasonable (and not less than 24 hours) advanced notice
and during Tenant’s normal business hours (except in the case of emergency when
no advanced notice shall be required), have free access to all electrical and
mechanical installations of Landlord. During any such access, Landlord shall
interfere as little as reasonably practicable with the conduct of Tenant’s
business in the Premises.

 

6.2.

OPERATION AND MAINTENANCE OF COMMON AREAS. During the Term, Landlord shall
operate and maintain all Common Areas within the Building and the Project in
good condition and repair. The term “Common Areas” shall mean all areas within
the Building and other buildings in the Project which are not held for exclusive
use by persons entitled to occupy space, including without limitation parking
areas and structures, driveways, sidewalks, landscaped and planted areas,
hallways and interior stairwells not located within the premises of any tenant,
common electrical rooms, entrances and lobbies, elevators, and restrooms not
located within the premises of any tenant. Landlord shall be responsible for the
cost of taking any required measures to ensure that the Common Areas comply with
the provisions of the Americans with Disabilities Act (“ADA”) in effect as of
the date of this Lease, and the cost thereof shall not be included within the
Operating Expenses allocated to Tenant.

 

 

6.3.

USE OF COMMON AREAS. The occupancy by Tenant of the Premises shall include the
use of the Common Areas in common with Landlord and with all others for whose
convenience and use the Common Areas may be provided by Landlord, subject,
however, to compliance with Rules and Regulations described in Article 17 below.
Landlord shall at all times during the Term have exclusive control of the Common
Areas, and may restrain or permit any use or occupancy, except as otherwise
provided in this Lease or in Landlord’s rules and regulations. Tenant shall keep
the Common Areas clear of any obstruction or unauthorized use related to
Tenant’s operations.  Landlord may temporarily close any portion  of the Common
Areas for repairs, remodeling and/or alterations, to prevent a public dedication
or the accrual of prescriptive rights, or for any other reasonable purpose.
Landlord’s temporary closure of any portion of the Common Areas for such
purposes shall not deprive Tenant of reasonable access to the Premises.

 

 

6.4.

CHANGES AND ADDITIONS BY LANDLORD. Landlord reserves the right to make
alterations or additions to the Building or the Project or to the attendant
fixtures, equipment and Common Areas, and such change shall not entitle Tenant
to any abatement of rent or other claim against Landlord. No change by Landlord
to the Common Areas shall:

 

(i)materially impair access to and from the Premises from the parking areas,
(ii) reduce the number of vehicle parking spaces to which Tenant is entitled
under Exhibit F of this Lease, or (iii) otherwise unreasonably interfere with
Tenant’s access to and use of the Premises, the parking areas and the Common
Areas adjacent to the Building in any material manner without Tenant’s prior
written consent, which shall not be unreasonably withheld.

 

ARTICLE 7. REPAIRS AND MAINTENANCE

 

7.1.

TENANT’S MAINTENANCE AND REPAIR. Subject to Articles 11 and 12, Tenant at its
sole expense shall make all repairs necessary to keep the Premises and all
improvements and fixtures therein in good condition and repair, excepting
ordinary wear and tear. Notwithstanding Section 7.2 below, Tenant’s maintenance
obligation shall include without limitation all appliances, interior glass,
doors, door closures, hardware, fixtures, electrical, plumbing, fire
extinguisher equipment and other equipment installed in the Premises and all
Alterations constructed by Tenant pursuant to Section 7.3 below, together with
any supplemental HVAC equipment servicing only the Premises. All repairs and
other work performed by Tenant or its contractors shall be subject to the terms
of Sections 7.3 and 7.4 below. Alternatively, should Landlord or its management
agent agree to make a repair on behalf of Tenant and at Tenant’s request, Tenant
shall promptly reimburse Landlord as additional rent for all reasonable costs
incurred (including the standard supervision fee) within 10 business days
following submission of an invoice.

 

 

7.2.LANDLORD’S MAINTENANCE AND REPAIR. Subject to Articles 11 and 12, Landlord
shall provide service, maintenance and repair with respect to the heating,
ventilating and air conditioning (“HVAC”) equipment of the Building (exclusive
of any supplemental HVAC equipment servicing only the Premises) and shall
maintain in good repair the Common Areas, roof (including roof membrane),
foundations, footings, the exterior surfaces of the exterior walls of the
Building (including exterior glass), and the structural, electrical, mechanical
and plumbing systems of the Building (including elevators, if any, serving the
Building), except to the extent provided in Section 7.1 above. Landlord need not
make any other improvements or repairs except as specifically required under
this Lease, and nothing contained in this Section 7.2 shall limit Landlord’s
right to reimbursement from Tenant for maintenance, repair costs and replacement
costs as provided elsewhere in this Lease. Notwithstanding any provision of the
California Civil Code or any similar  or successor laws to the contrary, Tenant
understands that it shall not make repairs at Landlord’s expense or by
rental  offset. Except as provided in Section 11.1 and Article 12 below, there
shall be no abatement of rent and no liability of Landlord by reason of any
injury to or interference with Tenant’s business arising from the making of any
repairs, alterations or improvements to any portion of the Building, including
repairs to the Premises, nor shall any related activity by Landlord constitute
an actual or constructive eviction; provided, however, that in making repairs,
alterations or improvements, Landlord shall interfere as little as reasonably
practicable with the conduct of Tenant’s business in the Premises. Tenant hereby
waives any and all rights under and benefits of subsection 1 of Section 1932,
and Sections 1941 and 1942 of the California Civil Code, or any similar or
successor laws now or hereafter in effect.

 

7.3.ALTERATIONS. Except for cosmetic alterations and projects that do not exceed
$75,000.00 during any calendar year of the Term, that do not require a permit
from the City of Irvine and that satisfy the criteria in the next following
sentence (which cosmetic work shall require notice to Landlord but not
Landlord’s consent), Tenant shall make no alterations, additions, decorations,
or improvements (collectively referred to as “Alterations”) to the Premises
without the prior written consent of Landlord. For all Alterations that require
the prior written consent of Landlord, Landlord’s consent shall not be
unreasonably withheld, conditioned or delayed as long as the proposed
Alterations do not affect the structural, electrical or mechanical components or
systems of the Building, are not visible from the exterior of the Premises, do
not change the basic floor plan of the Premises, and utilize only Landlord’s
building standard materials (“Standard Improvements”). For all Alterations that
require the prior written consent of Landlord, Landlord may impose, as a
condition to its consent, any requirements that Landlord in its discretion may
deem reasonable or desirable, provided

 



7

 

 



--------------------------------------------------------------------------------

 

 

 

 

that, for projects that do not exceed $150,000.00, Landlord shall not require
Tenant to post a lien or completion bond. Should Tenant perform any Alterations
work that would necessitate any ancillary Building modification or other
expenditure by Landlord, then Tenant shall promptly fund the cost thereof to
Landlord. Tenant shall obtain all required permits for the Alterations and shall
perform the work in compliance with all applicable laws, regulations and
ordinances with contractors reasonably acceptable to Landlord, and except for
cosmetic Alterations not requiring a permit, Landlord shall be entitled to a
supervision fee in the amount of 3% of the cost of the Alterations.  Any request
for Landlord’s  consent shall be made in writing and shall contain architectural
plans describing the work in detail reasonably satisfactory to Landlord.
Landlord may elect to cause its architect and/or engineers to review Tenant’s
architectural, mechanical and electrical plans, and the reasonable cost of that
review shall be reimbursed by Tenant. Should the Alterations proposed  by Tenant
and consented to by Landlord change the floor plan of the Premises, then Tenant
shall, at its expense, furnish Landlord with as-built drawings and CAD disks
compatible with Landlord’s systems. Alterations shall be constructed in a good
and workmanlike manner using materials of a quality reasonably approved by
Landlord Unless Landlord otherwise agrees in writing, all Alterations affixed to
the Premises (but excluding moveable trade fixtures, furniture, office/telephone
equipment, computers and other personal property), including without limitation
all Tenant Improvements constructed pursuant to the Work Letter (except as
otherwise provided in the Work Letter), shall become the property of Landlord
and shall be surrendered with the Premises at the end of the Term, except that
Landlord may, by notice to Tenant given at least 45 days prior to the Expiration
Date, require Tenant to remove by the Expiration Date, or sooner termination
date of this Lease, all or any Alterations (including without limitation all
telephone and data cabling) installed either by Tenant or by Landlord at
Tenant’s request (collectively, the “Required Removables”), and to replace any
non-Standard Improvements made by Tenant with the applicable Standard
Improvements. Tenant, at the time it requests approval for a proposed
Alteration, may request in writing that Landlord advise Tenant whether the
Alteration or any portion thereof, is a Required Removable and Landlord shall
advise Tenant as to which Alteration or any portion thereof shall be deemed a
Required Removable within 10 days after receipt of Tenant’s request. If Landlord
fails to respond to any request for consent within the 10 day period set forth
in the preceding sentence, Tenant shall have the right to provide Landlord with
a second request for consent. Tenant’s second request for consent must
specifically state that Landlord’s failure to respond within a period of 5 days
shall be deemed to be an approval by Landlord. In connection with its removal of
Required Removables, Tenant shall repair any damage to the Premises arising from
that removal and shall restore the affected area to its pre- existing condition,
reasonable wear and tear excepted.

 

7.4.

MECHANIC’S LIENS. Tenant shall keep the Premises free from any liens arising out
of any work performed, materials furnished, or obligations incurred by or for
Tenant. Within 30 days after the written request of Landlord, Tenant shall
promptly cause any such lien to be released
by  posting  a  bond  in  accordance  with  California  Civil  Code  Section
8424 or any successor statute. In the event that Tenant shall not, within 15
business days following the  imposition of any lien, cause the lien to be
released of record by payment or posting of a proper bond, Landlord shall have,
in addition to all other available remedies, the right to cause the lien to be
released by any means it deems proper, including payment of or defense against
the claim giving rise to the lien. All expenses so incurred by Landlord,
including Landlord’s reasonable attorneys’ fees, shall be reimbursed by Tenant
within 30 days following Landlord’s demand, together with interest from the date
of payment by Landlord at the maximum rate permitted by law until paid. Tenant
shall give Landlord no less than 10 days’ prior notice in writing before
commencing construction of any kind on the Premises.

 

 

7.5.

ENTRY AND INSPECTION. Landlord shall upon at least 24 hours’ prior notice and
during Tenant’s normal business hours (except in the case of emergencies when no
notice shall be required) have the right to enter the Premises to inspect them,
to supply services in accordance with this Lease, to make repairs and
renovations as reasonably deemed necessary by Landlord, and to submit the
Premises to prospective or actual purchasers or encumbrance holders (or, during
the final twelve months of the Term or when an uncured Default exists, to
prospective tenants), all without being deemed to have caused an eviction of
Tenant and without abatement of rent except as provided elsewhere in this Lease.
If reasonably necessary in the event of an emergency posing a serious, imminent
threat of property damage or bodily injury, Landlord may temporarily close all
or a portion of the Premises (other than the clean room and lab except with
Tenant’s consent) to perform repairs, alterations and additions permitted or
required to be made by Landlord hereunder. Except in emergencies or to provide
Building services, Landlord shall provide Tenant with reasonable (and in any
event at least 24 hours) advance written or verbal notice of entry and shall use
commercially reasonable efforts to minimize any interference with Tenant’s use
of the Premises. Except as specifically provided otherwise in this Section,
entry by Landlord shall not constitute a constructive eviction or entitle Tenant
to an abatement or reduction of Rent.

 

 

ARTICLE 8. [INTENTIONALLY OMITTED]

 

ARTICLE 9. ASSIGNMENT AND SUBLETTING

 

 

9.1.

RIGHTS OF PARTIES.

 

(a)Except as otherwise specifically provided in this Article 9, Tenant may not,
either voluntarily or by operation of law, assign, sublet, encumber, or
otherwise transfer all or any part of Tenant’s interest in this Lease, or permit
the Premises to be occupied by anyone other than Tenant (each, a “Transfer”),
without Landlord’s prior written consent, which consent shall not unreasonably
be withheld, conditioned or
delayed  in  accordance  with  the  provisions  of  Section 9.1(b). For purposes
of this Lease, references to any subletting, sublease or variation thereof shall
be deemed to apply not only to a sublease effected directly by Tenant, but also
to a sub-subletting or an assignment of subtenancy by a subtenant at any level.
Except as otherwise specifically provided in this Article 9, no Transfer
(whether voluntary, involuntary or by operation of law) shall be valid or
effective without Landlord’s prior written consent and, at Landlord’s election,
such a Transfer shall constitute a material default of this Lease.

 

(b)Except as otherwise specifically provided in this Article 9, if Tenant or any
subtenant hereunder desires to transfer an interest in this Lease, Tenant shall
first notify Landlord in writing and shall request Landlord’s consent thereto.
Tenant shall also submit to Landlord in writing: (i) the name and address of the
proposed transferee; (ii) the nature of any proposed subtenant’s or assignee’s
business to be carried on in the Premises; (iii) the terms and provisions of any
proposed sublease or assignment (including without limitation the rent and other
economic provisions, term, improvement

 



8

 

 



--------------------------------------------------------------------------------

 

 

 

 

obligations and commencement date); (iv) evidence that the proposed assignee or
subtenant will comply with the requirements of Exhibit D to this Lease; and (v)
any other information reasonably requested by Landlord and reasonably related to
the Transfer. Landlord shall not unreasonably withhold its consent,
provided:  (1) the use of the Premises will  be consistent with the provisions
of this Lease and with Landlord’s commitment to other tenants of the Building;
(2) any proposed subtenant or assignee demonstrates that it is financially
responsible by submission to Landlord of all reasonable information as Landlord
may request concerning the proposed subtenant or assignee, including, but not
limited to, a balance sheet of the proposed subtenant or assignee as of a date
within 90 days of the request for Landlord’s consent and statements of income or
profit and loss of the proposed subtenant or assignee for the two-year period
preceding the request for Landlord’s consent; (3) the proposed assignee or
subtenant is neither an existing tenant or occupant of the Building nor a
prospective tenant with whom Landlord or Landlord's affiliate has been actively
negotiating to become a tenant at the Building or Project within the prior 6
months, except that Landlord will not enforce this restriction if it does not
have sufficient available space in the Building to accommodate the proposed
transferee; and (4) the proposed transferee is not an SDN (as defined below) and
will not impose additional burdens or security risks on Landlord. If Landlord
consents to the proposed Transfer, then the Transfer may be effected within 120
days after the date of the consent upon the terms described in the information
furnished to Landlord; provided that any material change in the terms shall be
subject to Landlord’s consent as set forth in this Section 9.1(b). Landlord
shall approve or disapprove any requested Transfer within 20 days following
receipt of Tenant’s written notice and the information set forth above. Except
in connection with a Permitted Transfer (as defined below), if Landlord approves
the Transfer Tenant shall pay a transfer fee of $1,000.00 to Landlord
concurrently with Tenant’s execution of a Transfer consent prepared by Landlord.

 

(c)Notwithstanding the provisions of Subsection (b) above, and except in
connection with a “Permitted Transfer” (as defined below), in lieu of consenting
to a proposed assignment or subletting of the entire Premises for all or
substantially all of the remaining Term, Landlord may, within 20 days of
Tenant’s consent request, elect to terminate this Lease in its entirety, such
termination to be effective on the date that the proposed sublease or assignment
would have commenced. Landlord may thereafter, at its option, assign or re-let
any space so recaptured to any third party, including without limitation the
proposed transferee identified by Tenant. Notwithstanding the foregoing,
however, should Landlord so elect to terminate this Lease and recapture the
Premises, Tenant may, by notice to Landlord within 5 business days thereafter,
elect to rescind its transfer request by written notice to Landlord, in which
event Landlord’s recapture election shall be null and void and Tenant will not
consummate its proposed transfer, and this Lease shall continue in full force
and effect pursuant to the terms hereof.

 

(d)Should any Transfer occur, Tenant shall, except in connection with a
Permitted Transfer, promptly pay or cause to be paid to Landlord, as additional
rent, 50% of any amounts paid by the assignee or subtenant and attributable to
the use and occupancy of the Premises, however described and whether funded
during or after the Lease Term, to the extent such amounts are in excess of the
sum of (i) the scheduled Rent payable by Tenant hereunder (or, in the event of a
subletting of only a portion of the Premises, the Rent allocable to such portion
as reasonably determined by Landlord) and (ii) the direct out-of-pocket costs,
as evidenced by third party invoices provided to Landlord, incurred by Tenant to
effect the Transfer, which costs shall be amortized over the remaining Term of
this Lease or, if shorter, over the term of the sublease.

 

(e)The sale of all or substantially all of the assets of Tenant (other than bulk
sales in the ordinary course of business), the merger or consolidation of
Tenant, the sale of Tenant’s capital stock, or any other direct or indirect
change of control of Tenant, including, without limitation, change of control of
Tenant’s parent company or a merger by Tenant or its parent company, shall be
deemed a Transfer within the meaning and provisions of this Article.
Notwithstanding the foregoing, Tenant may effect a change in control, assign
this Lease to a successor to Tenant by merger, consolidation or the purchase of
all or substantially all of Tenant’s assets or equity interests, or assign this
Lease or sublet all or a portion of the Premises to an Affiliate (defined
below), without the consent of Landlord but subject to the provisions of Section
9.2, provided that all of the following conditions are satisfied (a “Permitted
Transfer”, and such transferee a “Permitted Transferee”): (i) Tenant is not then
in Default hereunder; (ii) Tenant gives Landlord written notice at least 10
business days before such Permitted Transfer, however, if prohibited by
confidentiality, then Tenant shall give Landlord written notice within 10 days
after the effective date of the transfer; and (iii) the successor entity
resulting from any merger or consolidation of Tenant or the sale of all or
substantially all of the assets of Tenant which, in either event, results in
Tenant ceasing to exist as a going business concern, has a net worth (computed
in accordance with generally accepted accounting principles, except that
intangible assets such as goodwill, patents, copyrights, and trademarks shall be
excluded in the calculation (“Net Worth”)) at the time of the Permitted Transfer
that is at least equal to the Net Worth of Tenant immediately before the
Permitted Transfer. Tenant’s notice to Landlord shall include reasonable
information and documentation evidencing the Permitted Transfer and showing that
each of the above conditions has been satisfied. If requested by Landlord,
Tenant’s successor shall sign and deliver to Landlord a commercially reasonable
form of assumption agreement. “Affiliate” shall mean an entity controlled by,
controlling or under common control with Tenant.

 

9.2.

EFFECT OF TRANSFER. No subletting or assignment, even with the consent of
Landlord, shall relieve Tenant, or any successor-in-interest to Tenant
hereunder, of its obligation to pay rent and to perform all its other
obligations under this Lease. Each assignee, other than Landlord, shall be
deemed to assume all obligations of Tenant under this Lease and shall be liable
jointly and severally with Tenant for the payment of all rent, and for the due
performance of all of Tenant’s obligations, under this Lease. Such joint and
several liability shall not be discharged or impaired by any subsequent
modification or extension of this Lease. Consent by Landlord to one or more
transfers shall not operate as a waiver or estoppel to the future enforcement by
Landlord of its rights under this Lease.

 

 

9.3.

SUBLEASE REQUIREMENTS. Any sublease, license, concession or other occupancy
agreement entered into by Tenant shall be subordinate and subject to the
provisions of this Lease, and if this Lease is terminated during the term of any
such agreement, Landlord shall have the right to: (i) treat such agreement as
cancelled and repossess the subject space by any lawful means, or (ii) require
that such transferee attorn to and recognize Landlord as its landlord (or
licensor, as applicable) under such agreement. Landlord shall not, by reason of
such attornment or the collection of sublease rentals, be deemed liable to the
subtenant for the performance of any of Tenant’s obligations under the sublease.
If Tenant is in Default (hereinafter defined), Landlord is irrevocably
authorized to direct any transferee under any such

 

 



9

 

 



--------------------------------------------------------------------------------

 

 

 

 

agreement to make all payments under such agreement directly to Landlord (which
Landlord shall apply towards Tenant’s obligations under this Lease) until such
Default is cured. No collection or acceptance of rent by Landlord from any
transferee shall be deemed a waiver of any provision of Article 9 of this Lease,
an approval of any transferee, or a release of Tenant from any obligation under
this Lease, whenever accruing. In no event shall Landlord’s enforcement of any
provision of this Lease against any transferee be deemed a waiver of Landlord’s
right to enforce any term of this Lease against Tenant or any other person.

 

ARTICLE 10. INSURANCE AND INDEMNITY

 

10.1.

TENANT’S INSURANCE. Tenant, at its sole cost and expense, shall provide and
maintain in effect the insurance described in Exhibit D. Evidence of that
insurance must be delivered to Landlord prior to the Commencement Date.

 

 

10.2.

LANDLORD’S INSURANCE. Landlord shall provide the following types of insurance,
with or without deductible and in amounts and coverages as may be determined by
Landlord in its discretion: property insurance, subject to standard exclusions
(such as, but not limited to, earthquake and flood exclusions), covering the
Building or Project. In addition, Landlord may, at its election, obtain
insurance coverages for such other risks as Landlord or its Mortgagees may from
time to time deem appropriate, including earthquake, terrorism and commercial
general liability coverage. Landlord shall not be required to carry insurance of
any kind on any tenant improvements or Alterations in the Premises installed by
Tenant or its contractors or otherwise removable by Tenant (collectively,
“Tenant Installations”), or on any trade fixtures, furnishings, equipment,
interior plate glass, signs or items of personal property in the Premises, and
Landlord shall not be obligated to repair or replace any of the foregoing items
should damage occur. All proceeds of insurance maintained by Landlord upon the
Building and Project shall be the property of Landlord, whether or not Landlord
is obligated to or elects to make any repairs.

 

 

10.3.INDEMNITY. To the fullest extent permitted by law, but subject to Section
10.5 below, Tenant shall defend, indemnify and hold harmless Landlord, its
agents, lenders, and any and all affiliates of Landlord (collectively, "Landlord
Parties"), from and against any and all claims, liabilities, costs or expenses
(collectively, "Claims") arising either before or after the Commencement Date
from Tenant’s use or occupancy of the Premises, the Building or the Common
Areas, or from the conduct of its business, or from any activity, work, or thing
done, permitted or suffered by Tenant or its agents, employees, subtenants,
vendors, contractors, invitees or licensees in or about the Premises, the
Building or the Common Areas, or from any Default in the performance of any
obligation on Tenant’s part to be performed under this Lease, or from any act or
negligence of Tenant or its agents, employees, subtenants, vendors, contractors,
invitees or licensees. Landlord may, at its option, require Tenant to assume
Landlord’s defense in any action covered by this Section through counsel
reasonably satisfactory to Landlord. Notwithstanding the foregoing, if and to
the extent it is ultimately determined that the Claim was caused by the
negligence or willful misconduct of any Landlord Party, then Tenant's
indemnification obligation shall not apply and Landlord shall indemnify and hold
Tenant harmless from same. The provisions of this Section 10.3 shall survive the
expiration or sooner termination of this Lease with respect to any Claims or
liability arising in connection with any event occurring prior to such
expiration or termination.

 

10.4.

LANDLORD’S NONLIABILITY. Unless caused by the negligence or intentional
misconduct of Landlord, its agents, employees or contractors but subject to
Section 10.5 below, Landlord shall not be liable to Tenant, its employees,
agents and invitees, and Tenant hereby waives all claims against Landlord, its
employees and agents for loss of or damage to any property, or any injury to any
person, resulting from any condition including, but not limited to, acts or
omissions (criminal or otherwise) of third parties and/or other tenants of the
Project, or their agents, employees or  invitees, fire, explosion, falling
plaster, steam, gas, electricity, water or rain which may leak or flow from or
into any part of the Premises or from the breakage, leakage, obstruction or
other defects of the pipes, sprinklers, wires, appliances, plumbing, air
conditioning, electrical works or other fixtures in the Building, whether the
damage or injury results from conditions arising in the Premises or in other
portions of the Building. It is understood that any such condition may require
the temporary evacuation or closure of all or a portion of the Building. Should
Tenant elect to receive any service from a concessionaire, licensee or third
party tenant of Landlord, Tenant shall not seek recourse against Landlord for
any breach or liability of that service provider. Notwithstanding anything to
the contrary contained in this Lease, in no event shall Landlord be liable for
Tenant’s loss or interruption of business or income (including without
limitation, Tenant’s consequential damages, lost profits or opportunity costs),
or for interference with light or other similar intangible interests.

 

 

10.5.

WAIVER OF SUBROGATION. Landlord and Tenant each hereby waives all rights of
recovery against the other on account of loss and damage occasioned to the
property of such waiving party to the extent that the waiving party is entitled
to proceeds for such loss and damage under any property insurance policies
carried or otherwise required to be carried by this Lease; provided however,
that the foregoing waiver shall not apply to the extent of Tenant’s obligation
to pay deductibles under any such policies and this Lease. By this waiver it is
the intent of the parties that neither Landlord nor Tenant shall be liable to
any insurance company (by way of subrogation or otherwise) insuring the other
party for any loss or damage insured against under any property insurance
policies, even though such loss or damage might be occasioned by the negligence
of such party, its agents, employees, contractors or invitees. The foregoing
waiver by Tenant shall also inure to the benefit of Landlord's management agent
for the Building.

 

 

ARTICLE 11. DAMAGE OR DESTRUCTION

 

 

11.1.

RESTORATION.

 

(a)If the Building of which the Premises are a part is damaged as the result of
an event of casualty, then subject to the provisions below, Landlord shall
repair that damage as soon as reasonably possible unless Landlord reasonably
determines that: (i) the Premises have been materially damaged and there is less
than 1 year of the Term remaining on the date of the casualty; (ii) any
Mortgagee (defined in Section 13.1) requires that the insurance proceeds be
applied to the payment of the mortgage debt; or (iii) proceeds necessary to pay
the full cost of the repair are not available from Landlord’s insurance
(exclusive of deductibles), including without limitation earthquake insurance.
Should

 



10

 

 



--------------------------------------------------------------------------------

 

 

 

 

Landlord elect not to repair the damage for one of the preceding reasons,
Landlord shall so notify Tenant in the “Casualty Notice” (as defined below), and
this Lease shall terminate as of the date of delivery of that notice.

 

(b)As soon as reasonably practicable following the casualty event but not later
than 60 days thereafter, Landlord shall notify Tenant in writing (“Casualty
Notice”) of Landlord’s election, if applicable, to terminate this Lease. If this
Lease is not so terminated, the Casualty Notice shall set forth the anticipated
period for repairing the casualty damage. If the anticipated repair period
exceeds 270 days and if the damage is so extensive as to reasonably prevent
Tenant’s substantial use and enjoyment of the Premises, then either party may
elect to terminate this Lease by written notice to the other within 10 business
days following delivery of the Casualty Notice. In addition, if (i) the Premises
have been materially damaged and there is less than 1 year of the Term remaining
at the date of casualty, and (ii) the material damage is so extensive as to
reasonably prevent Tenant’s substantial use and enjoyment of the Premises, then
Tenant may elect to terminate this Lease by written notice to Landlord within 15
business days following the date of the casualty.

 

(c)In the event that neither Landlord nor Tenant terminates this Lease pursuant
to Section 11.1(b), Landlord shall repair all material damage to the Premises or
the Building as soon as reasonably possible and this Lease shall continue in
effect for the remainder of the Term. Upon notice from Landlord, Tenant shall
assign or endorse over to Landlord (or to any party designated by Landlord) all
property insurance proceeds payable to Tenant under Tenant's insurance with
respect to any Tenant Installations; provided if the estimated cost to repair
such Tenant Installations exceeds the amount of insurance proceeds received by
Landlord from Tenant's insurance carrier, the excess cost of such repairs shall
be paid by Tenant to Landlord prior to Landlord's commencement of repairs.
Within 15 business days of demand, Tenant shall also pay Landlord for any
additional excess costs that are determined during the performance of the
repairs to such Tenant Installations.

 

(d)From and after the date of the casualty event, the rental to be paid under
this Lease shall be abated in the same proportion that the Floor Area of the
Premises that is rendered unusable by the damage from time to time bears to the
total Floor Area of the Premises.

 

(e)Notwithstanding the provisions of subsections (a), (b) and
(c)  of  this  Section 11.1,  but  subject  to  Section 10.5, Tenant shall not
be entitled to termination rights if the damage is due to the gross negligence
or willful misconduct of Tenant or its employees, subtenants, contractors,
invitees or representatives. In addition, the provisions of this Section 11.1
shall not be deemed to require Landlord to repair any Tenant Installations,
fixtures and other items that Tenant is obligated to insure pursuant to Exhibit
D or under any other provision of this Lease.

 

11.2.

LEASE GOVERNS. Tenant agrees that the provisions of this Lease, including
without limitation Section 11.1, shall govern any damage or destruction and
shall accordingly supersede any contrary statute or rule of law.

 

 

ARTICLE 12. EMINENT DOMAIN

 

Either party may terminate this Lease if any material part of the Premises is
taken or condemned for any public or quasi-public use under Law, by eminent
domain or private purchase in lieu thereof (a “Taking”). Landlord shall also
have the right to terminate this Lease if there is a Taking of any portion of
the Building or Project which would have a material adverse effect on Landlord’s
ability to profitably operate the remainder of the Building. The termination
shall be effective as of the effective date of any order granting possession to,
or vesting legal title in, the condemning authority. If this  Lease is not
terminated, Basic Rent and Tenant’s Share of Operating Expenses shall be
appropriately adjusted to account for any reduction in the square footage of the
Building or Premises. All compensation awarded for a Taking shall be the
property of Landlord and the right to receive compensation or proceeds in
connection with a Taking are expressly waived by Tenant; provided, however,
Tenant may file a separate claim for Tenant’s personal property and Tenant’s
reasonable relocation expenses, provided the filing of the claim does not
diminish the amount of Landlord’s award. If only a part of  the Premises is
subject to a Taking and this Lease is not terminated, Landlord, with reasonable
diligence, will restore the remaining portion of the Premises as nearly as
practicable to the condition immediately prior to the  Taking.  Tenant agrees
that the provisions of this Lease shall govern any Taking and shall accordingly
supersede any contrary statute or rule of law.

 

ARTICLE 13. SUBORDINATION; ESTOPPEL CERTIFICATE

 

13.1.

SUBORDINATION. Tenant accepts this Lease subject and subordinate to any
mortgage(s), deed(s) of trust, ground lease(s) or other lien(s) now or
subsequently arising upon the Premises, the Building or the Project, and to
renewals, modifications, refinancings and extensions thereof (collectively
referred to as a “Mortgage”). The party having the benefit of a Mortgage shall
be referred to as a “Mortgagee”. This clause shall be self-operative, but upon
request from a Mortgagee, Tenant shall execute a commercially reasonable
subordination and attornment agreement in favor of the Mortgagee, provided such
agreement provides a non-disturbance covenant benefiting Tenant. Alternatively,
a Mortgagee shall have the right at any time to subordinate its Mortgage to this
Lease. Upon request, Tenant, without charge, shall attorn to any successor to
Landlord’s interest in this Lease in the event of a foreclosure of any mortgage.
Tenant agrees that any purchaser at a foreclosure sale or lender taking title
under a deed in lieu of foreclosure shall not be responsible for any act or
omission of a prior landlord, shall not be subject to any offsets or defenses
Tenant may have against a prior landlord, and shall not be liable for the return
of the Security Deposit not actually recovered by such purchaser nor bound by
any rent paid in advance of the calendar month in which the transfer of title
occurred; provided that the foregoing shall not release the applicable prior
landlord from any liability for those obligations. Tenant acknowledges that
Landlord’s Mortgagees and their successors-in-interest are intended third party
beneficiaries of this Section 13.1.

 

 

Notwithstanding the foregoing, upon written request by Tenant, Landlord will use
reasonable efforts to obtain a non- disturbance, subordination and attornment
agreement from Landlord's then current Mortgagee on such Mortgagee's then
current standard form of agreement. "Reasonable efforts" of Landlord shall not
require Landlord to incur any cost, expense or liability to obtain such
agreement, it being agreed that Tenant shall be responsible for any reasonable
fee or review costs charged by the Mortgagee. Upon request of Landlord, Tenant
will execute the Mortgagee’s form of non-

 



11

 

 



--------------------------------------------------------------------------------

 

 

 

 

disturbance, subordination and attornment agreement and return the same to
Landlord for execution by the Mortgagee. Landlord's failure to obtain a
non-disturbance, subordination and attornment agreement for Tenant shall have no
effect on the rights, obligations and liabilities of Landlord and Tenant or be
considered to be a default by Landlord hereunder.

 

13.2.ESTOPPEL CERTIFICATE. Tenant shall, within 10 business days after receipt
of a written request from Landlord, execute and deliver a commercially
reasonable estoppel certificate in favor of those parties as are reasonably
requested by Landlord (including a Mortgagee or a prospective purchaser of the
Building or the Project).

 

ARTICLE 14. DEFAULTS AND REMEDIES

 

14.1.

TENANT’S DEFAULTS. In addition to any other event of default set forth in this
Lease, the occurrence of any one or more of the following events shall
constitute a “Default” by Tenant:

 

 

(a)The failure by Tenant to make any payment of Rent required to be made by
Tenant, as and when due, where the failure continues for a period of 5 business
days after written notice from Landlord to Tenant. The term “Rent” as used in
this Lease shall be deemed to mean the Basic Rent and all other sums required to
be paid by Tenant to Landlord pursuant to the terms of this Lease.

 

(b)The assignment, sublease, encumbrance or other Transfer of the Lease by
Tenant, either voluntarily or by operation of law, whether by judgment,
execution, transfer by intestacy or testacy, or other means, without the prior
written consent of Landlord unless otherwise authorized in Article 9 of this
Lease.

 

(c)The discovery by Landlord that any financial statement provided by Tenant, or
by any affiliate, successor or guarantor of Tenant, was materially false.

 

(d)Except where a specific time period is otherwise set forth for Tenant’s
performance in this Lease (in which event the failure to perform by Tenant
within such time period shall be a Default), the failure or inability by Tenant
to observe or perform any of the covenants or provisions of this Lease to be
observed or performed by Tenant, other than as specified in any other subsection
of this Section 14.1, where the failure continues for a period of 30 days after
written notice from Landlord to Tenant. However, if the nature of the failure is
such that more than 30 days are reasonably required for its cure, then Tenant
shall not be deemed to be in Default if Tenant commences the cure within 30
days, and thereafter diligently pursues the cure to completion.

 

The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by law, and Landlord shall not be required to give any
additional notice under California Code of Civil Procedure Section 1161, or any
successor statute, in order to be entitled to commence an unlawful detainer
proceeding.

 

 

14.2.

LANDLORD’S REMEDIES.

 

(a)Upon the occurrence of any Default by Tenant, then in addition to any other
remedies available to  Landlord, Landlord may exercise the following remedies:

 

(i)Landlord may terminate Tenant’s right to possession of the Premises by any
lawful means, in which case this Lease shall terminate and Tenant shall
immediately surrender possession of the Premises to Landlord. Such termination
shall not affect any accrued obligations of Tenant under this Lease. Upon
termination, Landlord shall have the right to reenter the Premises and remove
all persons and property. Landlord shall also be entitled to recover from
Tenant:

 

 

(1)

The worth at the time of award of the unpaid Rent which had been earned at the
time of

termination;

 

(2)The worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such loss that Tenant proves could have been reasonably avoided;

 

(3)The worth at the time of award of the amount by which the unpaid Rent for the
balance of the Term after the time of award exceeds the amount of such loss that
Tenant proves could be reasonably avoided;

 

(4)Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result from
Tenant’s default, including, but not limited to, the cost of recovering
possession of the Premises, commissions and other expenses of reletting,
including necessary repair, renovation, improvement and alteration of the
Premises for a new tenant, reasonable attorneys’ fees, and any other reasonable
costs; and

 

(5)At Landlord’s election, all other amounts in addition to or in lieu of the
foregoing as may be permitted by law. Any sum, other than Basic Rent, shall be
computed on the basis of the average monthly amount accruing during the 24 month
period immediately prior to Default, except that if it becomes necessary to
compute such rental before the 24 month period has occurred, then the
computation shall be on the basis of the average monthly amount during the
shorter period. As used in subparagraphs (1) and (2) above, the “worth at the
time of award” shall be computed by allowing interest at the rate of 10% per
annum. As used in subparagraph (3) above, the “worth at the time of award” shall
be computed by discounting the amount at the discount rate of the Federal
Reserve Bank of San Francisco at the time of award plus 1%.

 

(ii)Landlord may elect not to terminate Tenant’s right to possession of the
Premises, in which event Landlord may continue to enforce all of its rights and
remedies under this Lease, including the right to collect all rent as it becomes
due. Efforts by the Landlord to maintain, preserve or relet the Premises, or the
appointment of a receiver to

 



12

 

 



--------------------------------------------------------------------------------

 

 

 

 

protect the Landlord’s interests under this Lease, shall not constitute a
termination of the Tenant’s right to possession of the Premises. In the event
that Landlord elects to avail itself of the remedy provided by this subsection
(ii), Landlord shall not unreasonably withhold its consent to an assignment or
subletting of the Premises subject to the reasonable standards for Landlord’s
consent as are contained in this Lease.

 

(b)The various rights and remedies reserved to Landlord in this Lease or
otherwise shall be cumulative and, except as otherwise provided by California
law, Landlord may pursue any or all of its rights and remedies at the same time.
No delay or omission of Landlord to exercise any right or remedy shall be
construed as a waiver of the right or remedy or of any breach or Default by
Tenant. The acceptance by Landlord of rent shall not be a (i) waiver of any
preceding breach or Default by Tenant of any provision of this Lease, other than
the failure of Tenant to pay the particular rent accepted, regardless of
Landlord’s knowledge of the preceding breach or Default at the time of
acceptance of rent, or

(ii)a waiver of Landlord’s right to exercise any remedy available to Landlord by
virtue of the breach or Default. The acceptance of any payment from a debtor in
possession, a trustee, a receiver or any other person acting on behalf of Tenant
or Tenant’s estate shall not waive or cure a Default under Section 14.1. No
payment by Tenant or receipt by Landlord of a lesser amount than the rent
required by this Lease shall be deemed to be other than a partial payment on
account of the earliest due stipulated rent, nor shall any endorsement or
statement on any check or letter be deemed an accord and satisfaction and
Landlord shall accept the check or payment without prejudice to Landlord’s right
to recover the balance of the rent or pursue any other remedy available to it.
Tenant hereby waives any right of redemption or relief from forfeiture under
California Code of Civil Procedure Section 1174 or 1179, or under any successor
statute, in the event this Lease is terminated by reason of any Default by
Tenant. No act or thing done by Landlord or Landlord’s agents during the Term
shall be deemed an acceptance of a surrender of the Premises, and no agreement
to accept a surrender shall be valid unless in writing and signed by Landlord.
No employee of Landlord or of Landlord’s agents shall have any power to accept
the keys to the Premises prior to the termination of this Lease, and the
delivery of the keys to any employee shall not operate as a termination of the
Lease or a surrender of the Premises.

 

14.3.

LATE PAYMENTS. Any Rent due under this Lease that is not paid to Landlord within
5 business days of the date when due shall bear interest at the lesser of ten
percent (10%) per annum or maximum rate permitted by law from the date due until
fully paid. The payment of interest shall not cure any Default by Tenant under
this Lease. In addition, Tenant acknowledges that the late payment by Tenant to
Landlord of rent will cause Landlord to incur costs not contemplated by this
Lease, the exact amount of which will be extremely difficult and impracticable
to ascertain. Those costs may include, but are not limited to, administrative,
processing and accounting charges, and late charges which may be imposed on
Landlord by the terms of any ground lease, mortgage or trust deed covering the
Premises. Accordingly, if any rent due from Tenant shall not be received by
Landlord or Landlord’s designee within 5 business days after the date due, then
Tenant shall pay to Landlord, in addition to the interest provided above, a late
charge for each delinquent payment equal to the greater of (i) 5% of that
delinquent payment or (ii) $100.00; provided that Landlord shall waive the
payment of said late charge for the initial delinquent payment of Basic Rent or
Operating Expenses by Tenant in any 12- month period. Acceptance of a late
charge by Landlord shall not constitute a waiver of Tenant’s Default with
respect to  the overdue amount, nor shall it prevent Landlord from exercising
any of its other rights and remedies.

 

 

14.4.RIGHT OF LANDLORD TO PERFORM. If Tenant is in Default of any of its
obligations under the Lease, Landlord shall have the right to perform such
obligations. Tenant shall reimburse Landlord for the cost of such performance
upon demand together with an administrative charge equal to 10% of the cost of
the work performed by Landlord.

 

14.5.

DEFAULT BY LANDLORD. Landlord shall not be deemed to be in default in the
performance of any obligation under this Lease unless and until it has failed to
perform the obligation within 30 days after written notice by Tenant to Landlord
specifying in reasonable detail the nature and extent of the failure; provided,
however, that if the nature of Landlord’s obligation is such that more than 30
days are required for its performance, then Landlord shall not be deemed to be
in default if it commences performance within the 30 day period and thereafter
diligently pursues the cure to completion. Tenant hereby waives any right to
terminate or rescind this Lease as a result of any default by Landlord hereunder
or any breach by Landlord of any promise or inducement relating hereto, and
Tenant agrees that its remedies shall be limited to a suit for actual damages
and/or injunction and shall in no event include any consequential damages, lost
profits or opportunity costs.

 

 

14.6.

EXPENSES AND LEGAL FEES. Should either Landlord or Tenant bring any action in
connection with this Lease, the prevailing party shall be entitled to recover as
a part of the action its reasonable attorneys’ fees, and all other reasonable
costs. The prevailing party for the purpose of this paragraph shall be
determined by the trier of the facts.

 

 

 

14.7.

WAIVER OF JURY TRIAL/JUDICIAL REFERENCE.

 

(a)LANDLORD AND TENANT EACH ACKNOWLEDGES THAT IT IS AWARE OF AND HAS HAD THE
ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHT TO TRIAL BY JURY, AND
EACH PARTY DOES HEREBY EXPRESSLY AND KNOWINGLY WAIVE AND RELEASE ALL SUCH RIGHTS
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER
PARTY HERETO AGAINST THE OTHER (AND/OR AGAINST ITS OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, OR SUBSIDIARY OR AFFILIATED ENTITIES) ON ANY MATTERS
WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED  WITH THIS LEASE, TENANT’S USE
OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM OF INJURY OR DAMAGE.

 

(b)In the event that the jury waiver provisions of Section 14.7(a) are not
enforceable under California law, then, unless otherwise agreed to by the
parties, the provisions of this Section 14.7(b) shall apply. Landlord and Tenant
agree that any disputes arising in connection with this Lease (including but not
limited to a determination of any and all of the issues in such dispute, whether
of fact or of law) shall be resolved (and a decision shall be rendered) by way
of a general reference as provided for in Part 2, Title 8, Chapter 6 (§§ 638 et.
seq.) of the California Code of Civil Procedure, or any successor California
statute governing resolution of disputes by a court appointed referee. Nothing
within this Section 14.7 shall apply to an unlawful detainer action.

 



13

 

 



--------------------------------------------------------------------------------

 

 

 

 

 

14.8.

SATISFACTION OF JUDGMENT. The obligations of Landlord do not constitute the
personal obligations of the individual partners, trustees, directors, officers,
members or shareholders of Landlord or its constituent partners or members.
Should Tenant recover a money judgment against Landlord, such judgment shall be
satisfied only from the interest of Landlord in the Project and out of the rent
or other income from such property receivable by Landlord, and no action for any
deficiency may be sought or obtained by Tenant.

 

 

ARTICLE 15.  END OF TERM

 

15.1.

HOLDING OVER. If Tenant holds over for any period after the Expiration Date (or
earlier termination of the Term) without the prior written consent of Landlord,
such tenancy shall constitute a tenancy at sufferance only and a Default by
Tenant; such holding over with the prior written consent of Landlord shall
constitute a month-to-month tenancy commencing on the 1st day following the
termination of this Lease and terminating 30 days following delivery of written
notice of termination by either Landlord or Tenant to the other. In either of
such events, possession shall be subject to all of the terms of this Lease,
except that the monthly rental shall be 150% of the total monthly rental for the
month immediately preceding the date of termination, subject to Landlord’s right
to modify same upon 30 days’ notice to Tenant. The acceptance by Landlord of
monthly hold-over rental in a lesser amount shall not constitute a waiver of
Landlord's right to recover the full amount due unless otherwise agreed in
writing by Landlord. If Tenant fails to surrender the Premises upon the
expiration of this Lease despite demand to do so by Landlord, Tenant shall
indemnify and hold Landlord harmless from all loss or liability, including
without limitation, any claims made by any succeeding tenant relating to such
failure to surrender. The foregoing provisions of this Section 15.1 are in
addition to and do not affect Landlord’s right of re-entry or any other rights
of Landlord under this Lease or at law.

 

 

15.2.

SURRENDER OF PREMISES; REMOVAL OF PROPERTY. Upon the Expiration Date or upon any
earlier termination of this Lease, Tenant shall quit and surrender possession of
the Premises to Landlord in as good order, condition and repair as when received
or as hereafter may be improved by Landlord or Tenant, reasonable wear and tear,
casualty, and repairs which are Landlord’s obligation excepted, and shall remove
or fund to Landlord the cost of removing all wallpapering, voice and/or data
transmission cabling installed by or for Tenant and Required Removables,
together with all personal property and debris, and shall perform all work
required under Section 7.3 of this Lease. If Tenant shall fail to comply with
the provisions of this Section 15.2, Landlord may effect the removal and/or make
any repairs, and the cost to Landlord shall be additional rent payable by Tenant
upon demand. Notwithstanding the foregoing, Landlord and Tenant acknowledge and
agree that Tenant shall have no obligation to remove or fund the cost to remove
any cabling existing in the Premises as of the date of this Lease, if any.

 

 

ARTICLE 16. PAYMENTS AND NOTICES

 

All sums payable by Tenant to Landlord shall be paid, without deduction or
offset, in lawful money of the United States to Landlord at its address set
forth in Item 12 of the Basic Lease Provisions, or at any other place as
Landlord may designate in writing. Unless this Lease expressly provides
otherwise, as for example in the payment of rent pursuant to Section 4.1, all
payments shall be due and payable within 10 business days after demand. All
payments requiring proration shall be prorated on the basis of the number of
days in the pertinent calendar month or year, as applicable. Any notice,
election, demand, consent, approval or other communication to be given or other
document to be delivered by either party to the other may be delivered to the
other party, at the address set forth in Item 12 of the Basic Lease Provisions,
by personal service, or by any courier or “overnight” express mailing service.
Either party may, by written notice to the other, served in the manner provided
in this Article, designate a different address. The refusal to accept delivery
of a notice, or the inability to deliver the notice (whether due to a change of
address for which notice was not duly given or other good reason), shall be
deemed delivery and receipt of the notice as of the date of attempted delivery.
If more than one person or entity is named as Tenant under this Lease, service
of any notice upon any one of them shall be deemed as service upon all of them.

 

ARTICLE 17. RULES AND REGULATIONS

 

Tenant agrees to comply with the Rules and Regulations attached as Exhibit E,
and any reasonable and nondiscriminatory amendments, modifications and/or
additions as may be adopted and published by written notice to tenants by
Landlord for the safety, care, security, good order, or cleanliness of the
Premises, Building, Project and/or Common Areas. Landlord shall not be liable to
Tenant for any violation of the Rules and Regulations or the breach of any
covenant or condition in any lease or any other act or conduct by any other
tenant, and the same shall not constitute a constructive eviction hereunder. One
or more waivers by Landlord of any breach of the Rules and Regulations by Tenant
or by any other tenant(s) shall not be a waiver of any subsequent breach of that
rule or any other. Tenant’s failure to keep and observe the Rules and
Regulations shall constitute a default under this Lease. In the case of any
conflict between  the Rules and Regulations and this Lease, this Lease shall be
controlling.

 

ARTICLE 18. BROKER’S COMMISSION

 

The parties recognize as the broker(s) who negotiated this Lease the firm(s)
whose name(s) is (are) stated in Item 10 of the Basic Lease Provisions, and
agree that Landlord shall be responsible for the payment of brokerage
commissions to those broker(s) unless otherwise provided in this Lease. It is
understood that Landlord’s Broker represents only Landlord in this transaction
and Tenant’s Broker (if any) represents only Tenant. Each party warrants that it
has had no dealings with any other real estate broker or agent in connection
with the negotiation of this Lease, and agrees to indemnify and hold the other
party harmless from any cost, expense or liability (including reasonable
attorneys’ fees) for any compensation, commissions or charges claimed by any
other real estate broker or agent employed or claiming to represent or to have
been employed by the indemnifying party in connection with the negotiation of
this Lease. The foregoing agreement shall survive the termination of this Lease.

 



14

 

 



--------------------------------------------------------------------------------

 

 

 

 

ARTICLE 19. TRANSFER OF LANDLORD’S INTEREST

 

In the event of any transfer of Landlord’s interest in the Premises, the
transferor shall be automatically relieved of all obligations on the part of
Landlord accruing under this Lease from and after the date of the transfer,
provided that Tenant is duly notified of the transfer. Any funds held by the
transferor in which Tenant has an interest, including without limitation, the
Security Deposit, shall be turned over, subject to that interest, to the
transferee. No Mortgagee to which this Lease is or may be subordinate shall be
responsible in connection with the Security Deposit unless the Mortgagee
actually receives the Security Deposit. It is intended that the covenants and
obligations contained in this Lease on the  part of Landlord shall, subject to
the foregoing, be binding on Landlord, its successors and assigns, only during
and in respect to their respective successive periods of ownership.

 

ARTICLE 20.  INTERPRETATION

 

20.1.

NUMBER. Whenever the context of this Lease requires, the words “Landlord” and
“Tenant” shall include the plural as well as the singular.

 

 

20.2.

HEADINGS. The captions and headings of the articles and sections of this Lease
are for convenience only, are not a part of this Lease and shall have no effect
upon its construction or interpretation.

 

 

20.3.

JOINT AND SEVERAL LIABILITY. If more than one person or entity is named as
Tenant, the obligations imposed upon each shall be joint and several and the act
of or notice from, or notice or refund to, or the signature of, any one or more
of them shall be binding on all of them with respect to the tenancy of this
Lease, including, but not limited to, any renewal, extension, termination or
modification of this Lease.

 

 

20.4.

SUCCESSORS. Subject to Sections 13.1 and 22.3 and to Articles 9 and 19 of this
Lease, all rights and liabilities given to or imposed upon Landlord and Tenant
shall extend to and bind their respective heirs, executors, administrators,
successors and assigns. Nothing contained in this Section 20.4 is intended, or
shall be construed, to grant to any person other than Landlord and Tenant and
their successors and assigns any rights or remedies under this Lease.

 

 

20.5.

TIME OF ESSENCE. Time is of the essence with respect to the performance of every
provision of this Lease in which time of performance is a factor.

 

 

20.6.

CONTROLLING LAW/VENUE. This Lease shall be governed by and interpreted in
accordance with the laws of the State of California. Should any litigation be
commenced between the parties in connection with this Lease, such action shall
be prosecuted in the applicable State Court of California in the county in which
the Building is located.

 

 

20.7.

SEVERABILITY. If any term or provision of this Lease, the deletion of which
would not adversely affect the receipt of any material benefit by either party
or the deletion of which is consented to by the party adversely affected, shall
be held invalid or unenforceable to any extent, the remainder of this Lease
shall not be affected and each term and provision of this Lease shall be valid
and enforceable to the fullest extent permitted by law.

 

 

20.8.

WAIVER. One or more waivers by Landlord or Tenant of any breach of any term,
covenant or condition contained in this Lease shall not be a waiver of any
subsequent breach of the same or any other term, covenant or condition. Consent
to any act by one of the parties shall not be deemed to render unnecessary the
obtaining of that party’s consent to any subsequent act. No breach of this Lease
shall be deemed to have been waived unless the waiver  is in a writing signed by
the waiving party.

 

 

20.9.

INABILITY TO PERFORM. In the event that either party shall be delayed or
hindered in or prevented from  the performance of any work or in performing any
act required under this Lease by reason of any cause beyond the reasonable
control of that party, then the performance of the work or the doing of the act
shall be excused for the period of the delay and the time for performance shall
be extended for a period equivalent to the period of the delay. The  provisions
of this Section 20.9 shall not operate to excuse Tenant from the prompt payment
of Rent.

 

 

20.10.

ENTIRE AGREEMENT. This Lease and its exhibits and other attachments cover in
full each and every agreement of every kind between the parties concerning the
Premises, the Building, and the Project, and all preliminary negotiations, oral
agreements, understandings and/or practices, except those contained in this
Lease, are superseded and of no further effect. Tenant waives its rights to rely
on any representations or promises made by Landlord or others which are not
contained in this Lease. No verbal agreement or implied covenant shall be held
to modify the provisions of this Lease, any statute, law, or custom to the
contrary notwithstanding.

 

 

20.11.

QUIET ENJOYMENT. Upon the observance and performance of all the covenants, terms
and conditions on Tenant’s part to be observed and performed, and subject to the
other provisions of this Lease, Tenant shall have the right of quiet enjoyment
and use of the Premises for the Term without hindrance or interruption by
Landlord or any other person claiming by or through Landlord.

 

 

20.12.

SURVIVAL. All covenants of Landlord or Tenant which reasonably would be intended
to survive the expiration or sooner termination of this Lease, including without
limitation any warranty or indemnity hereunder, shall so survive and continue to
be binding upon and inure to the benefit of the respective parties and their
successors and assigns.

 

 

ARTICLE 21. EXECUTION AND RECORDING

 

21.1.COUNTERPARTS; DIGITAL SIGNATURES. This Lease may be executed in one or more
counterparts, each of which shall constitute an original and all of which shall
be one and the same agreement. The parties agree to accept a

 



15

 

 



--------------------------------------------------------------------------------

 

 

 

 

digital image (including but not limited to an image in the form of a PDF, JPEG,
GIF file, or other e-signature) of this Lease, if applicable, reflecting the
execution of one or both of the parties, as a true and correct original.

 

21.2.

CORPORATE AND PARTNERSHIP AUTHORITY. If Tenant is a corporation, limited
liability company or partnership, each individual executing this Lease on behalf
of the entity represents and warrants that such individual is duly authorized to
execute and deliver this Lease and that this Lease is binding upon the
corporation, limited liability company or partnership in accordance with its
terms. Tenant shall, at Landlord’s request, deliver a certified copy of its
organizational documents or an appropriate certificate authorizing or evidencing
the execution of this Lease.

 

 

21.3.

EXECUTION OF LEASE; NO OPTION OR OFFER. The submission of this Lease to Tenant
shall be for examination purposes only, and shall not constitute an offer to or
option for Tenant to lease the Premises. Execution of this Lease by Tenant and
its return to Landlord shall not be binding upon Landlord or Tenant,
notwithstanding any time interval, until Landlord has in fact executed and
delivered this Lease to Tenant, it being intended that this Lease shall only
become effective upon execution by Landlord and Tenant and delivery of a fully
executed counterpart to Tenant and Landlord.

 

 

21.4.

RECORDING. Tenant shall not record this Lease without the prior written consent
of Landlord. Tenant, upon the request of Landlord, shall execute and acknowledge
a “short form” memorandum of this Lease for recording purposes.

 

 

21.5.

AMENDMENTS. No amendment or mutual termination of this Lease shall be effective
unless in writing signed by authorized signatories of Tenant and Landlord, or by
their respective successors in interest. No actions, policies, oral or informal
arrangements, business dealings or other course of conduct by or between the
parties shall be deemed to modify this Lease in any respect.

 

 

21.6.

BROKER DISCLOSURE. By the execution of this Lease, each of Landlord and Tenant
hereby acknowledge and confirm (a) receipt of a copy of a Disclosure Regarding
Real Estate Agency Relationship conforming to the requirements of California
Civil Code 2079.16, and (b) the agency relationships specified in Item 10 of the
Basic Lease Provisions, which acknowledgement and confirmation is expressly made
for the benefit of Tenant’s Broker identified in Item 10 of the Basic Lease
Provisions. If there is no Tenant’s Broker so identified in Item 10 of the Basic
Lease Provisions, then such acknowledgement and confirmation is expressly made
for the benefit of Landlord’s Broker. By the execution of this Lease, Landlord
and Tenant are executing the confirmation of the agency relationships set forth
in     Item 10 of the Basic Lease Provisions.

 

 

ARTICLE 22. MISCELLANEOUS

 

22.1.

NONDISCLOSURE OF LEASE TERMS. Tenant acknowledges that the content of this Lease
and any related documents are confidential information. Except to the extent
disclosure is required by law, Tenant shall keep such confidential information
strictly confidential and shall not disclose such confidential information to
any person or entity other than Tenant’s financial, legal and space-planning
consultants, provided, however, that Tenant may disclose the terms to
prospective subtenants or assignees under this Lease or pursuant to legal
requirement.

 

 

22.2.

TENANT’S FINANCIAL STATEMENTS. The application, financial statements and tax
returns, if any, submitted and certified to by Tenant as an accurate
representation of its financial condition have been prepared, certified and
submitted to Landlord as an inducement and consideration to Landlord to enter
into this Lease. Tenant shall during the Term furnish Landlord with current
annual financial statements accurately reflecting Tenant’s financial condition
upon written request from Landlord within 10 business days following Landlord’s
request; provided, however, that (i) unless Tenant is in Default, Landlord shall
not request such statements more frequently than once during each calendar year
during the Term, and (ii) so long as Tenant is a publicly traded corporation on
a nationally recognized stock exchange, the foregoing obligation to deliver the
statements shall be waived. Except to the extent disclosure is required by law,
Landlord shall keep confidential any financial statements marked or otherwise
designated by Tenant as “confidential” and shall not disclose same, without
Tenant’s consent, to any person or entity other than Landlord’s financial, legal
and other consultants with a “need to know”; provided, however, that Landlord
may disclose same to any prospective lender or buyer, provided that such parties
agree to keep them confidential, or pursuant to legal requirement.

 

 

22.3.

MORTGAGEE PROTECTION. No act or failure to act on the part of Landlord which
would otherwise entitle Tenant to be relieved of its obligations hereunder or to
terminate this Lease shall result in such a release or termination unless (a)
Tenant has given notice by registered or certified mail to any Mortgagee of a
Mortgage covering the Building whose address has been furnished to Tenant and
(b) such Mortgagee is afforded a reasonable opportunity to cure the default by
Landlord (which shall in no event be less than 60 days), including, if necessary
to effect the cure, time to obtain possession of the Building by power of sale
or judicial foreclosure provided that such foreclosure remedy is diligently
pursued. Tenant shall comply with any written directions by any Mortgagee to pay
Rent due hereunder directly to such Mortgagee without determining whether a
default exists under such Mortgagee’s Mortgage.

 

 

22.4.

SDN LIST. Tenant hereby represents and warrants that neither Tenant nor any
officer, director, employee, partner, member or other principal of Tenant
(collectively, “Tenant Parties”) is listed as a Specially Designated National
and Blocked Person (“SDN”) on the list of such persons and entities issued by
the U.S. Treasury Office of Foreign Assets Control (OFAC). In the event Tenant
or any Tenant Party is or becomes listed as an SDN, Tenant shall be deemed in
breach of this Lease and Landlord shall have the right to terminate this Lease
immediately upon written notice to Tenant.

 

 

 

[Signature page follows]

 



16

 

 



--------------------------------------------------------------------------------

 

 

 

 

 

 

 

LANDLORD:

 

OAK CANYON CREEK LLC,

a Delaware limited liability company

 

 

 

473265554229000By

  /s/ Steven M. Case Steven M. Case

 



TENANT:

 

INARI MEDICAL, INC.,

a Delaware corporation

 

 

By   /s/ William Hoffman

 

Executive Vice President Office Properties



Printed Name



William Hoffman

 

Title



CEO

 

 

 



 

 

By

  /s/ Holly McManus Holly McManus

 



By   /s/ Mitchell Hill

 

Vice President, Operations Office Properties



Printed Name



Mitch Hill

 

Title CFO

 

 



17

 

 



--------------------------------------------------------------------------------



 

 

 



 

 

 

 

[gdbaapb34dlc000001.jpg]

 

6001 Oak Canyon, Suite 100

 

 

 

 

 

[gdbaapb34dlc000002.jpg][gdbaapb34dlc000003.jpg]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A

 



1

 

 



--------------------------------------------------------------------------------



 

 

 



 

 

 

EXHIBIT B

 

OPERATING EXPENSES

(Net)

 

 

(a)From and after the Commencement Date, Tenant shall pay to Landlord, as
additional rent, Tenant's Share of all Operating Expenses, as defined in Section
(f) below, incurred by Landlord in the operation of the Building and the
Project. The term "Tenant's Share" means that portion of any Operating Expenses
determined by multiplying the cost of such item by a fraction, the numerator of
which is the Floor Area of Premises and the denominator of which is the total
rentable square footage, as determined from time to time by Landlord, of (i) the
Building, for expenses reasonably determined by Landlord to benefit or relate
substantially to the Building rather than the entire Project, and (ii) all or
some of the buildings in the Project, for expenses reasonably determined by
Landlord to benefit or relate substantially to all or some of the buildings in
the Project rather than any specific building. Landlord reserves the right to
allocate to the entire Project any Operating Expenses which may benefit or
substantially relate to a particular building within the Project in order to
maintain greater consistency of Operating Expenses among buildings within the
Project. In the event that Landlord reasonably determines that the Premises or
the Building incur a non-proportional benefit from any expense, or is the non-
proportional cause of any such expense, Landlord may allocate a greater
percentage of such Operating Expense to the Premises or the Building. In the
event that any management and/or overhead fee payable or imposed by Landlord for
the management of Tenant's Premises is calculated as a percentage of the rent
payable by Tenant and other tenants of Landlord, then the full amount of such
management and/or overhead fee which is attributable to the rent paid by Tenant
shall be additional rent payable by Tenant, in full, provided, however, that
Landlord may elect to include such full amount as part of Tenant’s Share of
Operating Expenses.

 

(b)Commencing prior to the start of the first full “Expense Recovery Period” of
the Lease (as defined in Item 7 of the Basic Lease Provisions), and prior to the
start of each full or partial Expense Recovery Period thereafter, Landlord shall
give Tenant a written estimate of the amount of Tenant's Share of Operating
Expenses for the applicable Expense Recovery Period. Tenant shall pay the
estimated amounts to Landlord in equal monthly installments, in advance,
concurrently with payments of Basic Rent. If Landlord has not furnished its
written estimate for any Expense Recovery Period by the time set forth above,
Tenant shall continue to pay monthly the estimated Tenant's Share of Operating
Expenses in effect during the prior Expense Recovery Period; provided that when
the new estimate is delivered to Tenant, Tenant shall, at the next monthly
payment date, pay any accrued estimated Tenant's Share of Operating Expenses
based upon the new estimate. Landlord may from time to time change the Expense
Recovery Period to reflect a calendar year  or a new fiscal year of Landlord, as
applicable, in which event Tenant’s Share of Operating Expenses shall be
equitably prorated for any partial year.

 

(c)Within 180 days after the end of each Expense Recovery Period, Landlord shall
furnish to Tenant a statement (a “Reconciliation Statement”) showing in
reasonable detail the actual or prorated Tenant's Share of Operating Expenses
incurred by Landlord during such Expense Recovery Period, and the parties shall
within 30 days thereafter make any payment or allowance necessary to adjust
Tenant's estimated payments of Tenant's Share of Operating Expenses, if any, to
the actual Tenant's Share of Operating Expenses as shown by the Reconciliation
Statement. Any delay or failure by Landlord in delivering any Reconciliation
Statement shall not constitute a waiver of Landlord's right to require Tenant to
pay Tenant's Share of Operating Expenses pursuant hereto. Any amount due Tenant
shall be credited against installments next coming due under this Exhibit B, and
any deficiency shall be paid by Tenant together with the next installment coming
due at least 30 days after such determination. Should Tenant fail to object in
writing to Landlord's determination of Tenant's Share of Operating Expenses
within 90 days following delivery of Landlord's Reconciliation Statement, or
fail to give written notice of its intent to audit Landlord’s Operating Expenses
pursuant to the provisions of this Exhibit B, Landlord's determination of
Tenant's Share of Operating Expenses for the applicable Expense Recovery Period
shall be conclusive and binding on Tenant for all purposes and any future claims
by Tenant to the contrary shall be barred.

 

Provided Tenant is not then in Default hereunder, Tenant shall have the right to
cause a certified public accountant, engaged on a non-contingency fee basis, to
audit Operating Expenses by inspecting Landlord's general ledger of expenses not
more than once during any Expense Recovery Period. However, to the extent that
insurance premiums or any other component of Operating Expenses is determined by
Landlord on the basis of an internal allocation of costs utilizing information
Landlord in good faith deems proprietary, such expense component shall not be
subject to audit so long as it does not exceed the amount per square foot
typically imposed by landlords of other first class office projects in Orange
County, California. Tenant shall give notice to Landlord of Tenant's intent to
audit within 90 days after Tenant's receipt of Landlord's expense statement
which sets forth Landlord's actual Operating Expenses. Such audit  shall be
conducted at a mutually agreeable time during normal business hours at the
office of Landlord or its management agent where such accounts are maintained.
If Tenant's audit determines that actual Operating Expenses have been overstated
by more than four percent (4%), then subject to Landlord's right to review
and/or contest the audit results, Landlord shall reimburse Tenant for the
reasonable out-of-pocket costs of such audit. Tenant's rent shall be
appropriately adjusted to reflect any overstatement in Operating Expenses. All
of the information obtained by Tenant and/or its auditor in connection with such
audit, as well as any compromise, settlement, or adjustment reached between
Landlord and Tenant as a result thereof, shall be held in strict confidence and,
except as may be required pursuant to litigation, shall not be disclosed to any
third party, directly or indirectly, by Tenant or its auditor or any of their
officers, agents or employe es. Landlord may require Tenant's auditor to execute
a separate confidentiality agreement affirming the foregoing as a condition
precedent to any audit. In the event of a violation of this confidentiality
covenant in connection with any audit, then in addition to any other legal or
equitable remedy available to Landlord, Tenant shall forfeit its right to any
reconciliation or cost reimbursement payment from Landlord due to said audit
(and any such payment theretofore made by Landlord shall be promptly returned by
Tenant), and Tenant shall have no further audit rights under this Lease.

 



1

 

 



--------------------------------------------------------------------------------

 

 

 

 

(d)Even though this Lease has terminated and the Tenant has vacated the
Premises, when the final determination is made of Tenant's Share of Operating
Expenses for the Expense Recovery Period in which this Lease terminates, Tenant
shall within 30 days of written notice pay the entire increase over the
estimated Tenant's Share of Operating Expenses already paid. Conversely, any
overpayment by Tenant shall be rebated by Landlord to Tenant not later than 30
days after such final determination. However, in lieu thereof, Landlord may
deliver a reasonable estimate of the anticipated reconciliation amount to Tenant
prior to the Expiration Date of the Term, in which event the appropriate party
shall fund the amount by the Expiration Date.

 

(e)If, at any time during any Expense Recovery Period, any one or more of the
Operating Expenses are increased to a rate(s) or amount(s) in excess of the
rate(s) or amount(s) used in calculating the estimated Tenant's Share of
Operating Expenses for the year, then the estimate of Tenant's Share of
Operating Expenses may be increased by written notice from Landlord for the
month in which such rate(s) or amount(s) becomes effective and for all
succeeding months by an amount equal to the estimated amount of Tenant's Share
of the increase. Landlord shall give Tenant  written notice of the amount or
estimated amount of the increase, the month in which the increase will become
effective, Tenant’s Share thereof and the months for which the payments are due.
Tenant shall pay the increase to Landlord as  part of the Tenant’s monthly
payments of estimated expenses as provided in paragraph (b) above, commencing
with the month in which effective.

 

(f)The term "Operating Expenses" shall mean and include all Project Costs, as
defined in Section (g) below, and Property Taxes, as defined in Section (h)
below.

 

(g)The term "Project Costs" shall mean all expenses of operation, management,
repair, replacement and maintenance of the Building and the Project, including
without limitation all appurtenant Common Areas (as defined in Section 6.2 of
the Lease), and shall include the following charges by way of illustration but
not limitation: water and sewer charges; insurance premiums, deductibles, or
reasonable premium equivalents or deductible equivalents should Landlord elect
to self insure any risk that Landlord is authorized to insure hereunder;
license, permit, and inspection fees; light; power; window washing; trash
pickup; janitorial services to any interior Common Areas; heating, ventilating
and air conditioning; supplies; materials; equipment; tools; reasonable fees for
consulting services; access control/security costs, inclusive of the reasonable
cost of improvements made to enhance access control systems and procedures;
establishment of reasonable reserves for replacement of the roof of the
Building; costs incurred in connection with compliance with any laws or changes
in laws applicable to the Building or the Project; the cost of any capital
improvements or replacements (other than tenant improvements for specific
tenants) to the extent of the amortized amount thereof over the useful life of
such capital improvements or replacements (or, if such capital improvements or
replacements are anticipated to achieve a cost savings as to the Operating
Expenses, any shorter estimated period of time over which the cost of the
capital improvements or replacements would be recovered from the estimated cost
savings) calculated at a market cost of funds, all as determined by Landlord,
for each year of useful life or shorter recovery period of such capital
expenditure whether such capital expenditure occurs during or prior to the Term,
provided that such capital expenditures shall be limited to (1) improvements
which are reasonably intended to increase or enhance building security and/or
safety (such as lighting, life/fire safety systems, etc.), (2) repairs or
replacements of the Building structure, Building systems or Common Areas for
functional (and not aesthetic) reasons, (3) improvements required to comply with
any law or change in law becoming effective as to the Building after the
Commencement Date; and/or (4) expenditures incurred as a cost or labor saving
measure or to affect other economies in the operation or maintenance of the
Building or the Common Areas (collectively, “Permitted Capital Items”); costs
associated with the maintenance of an air conditioning, heating and ventilation
service agreement, and maintenance of any communications or networked data
transmission equipment, conduit, cabling, wiring and related telecommunications
facilitating automation and control systems, remote telecommunication or data
transmission infrastructure within the Building and/or the Project, and any
other maintenance, repair and replacement costs associated with such
infrastructure; capital costs associated with a requirement related to demands
on utilities by Project tenants, including without limitation the cost to obtain
additional voice, data and modem connections; labor; reasonably allocated wages
and salaries, fringe benefits, and payroll taxes for administrative and other
personnel directly applicable to the Building and/or Project, including both
Landlord's personnel and outside personnel; any expense incurred pursuant to
Sections 6.1, 6.2, 7.2, 10.2, and Exhibits C and F of the Lease; and reasonable
overhead and/or management fees for the professional operation of the Project.
It is understood and agreed that Project Costs may include commercially
competitive charges for direct services (including, without limitation,
management and/or operations services) provided by any subsidiary, division or
affiliate of Landlord. Notwithstanding the foregoing, in any given Expense
Recovery Period earthquake insurance deductibles included in Project Costs shall
be limited to an amount (the “Annual Limit”) not to exceed 0.5% of the total
insurable value of the Project per occurrence (provided, however, that,
notwithstanding anything else herein to the contrary, if, for any occurrence,
the earthquake insurance deductible exceeds the Annual Limit, then, after such
deductible is included (up to the Annual Limit) in Project Costs for the
applicable Expense Recovery Period, such excess may be included (up to the
Annual Limit) in Project Costs for the immediately succeeding Expense Recovery
Period, and any portion of such excess that is not so included in Project Costs
for such immediately succeeding Expense Recovery Period may be included (up to
the Annual Limit) in Project Costs for the next succeeding Expense Recovery
Period, and so on with respect to each subsequent Expense Recovery Period;
provided further, however, that in no event shall the portions of such
deductible that are included in Project Costs for any one or more Expense
Recovery Periods exceed, in the aggregate, 5.0% of the total insurable value of
the Project).

 

(h)The term "Property Taxes" as used herein shall include any form of federal,
state, county or local government or municipal taxes, fees, charges or other
impositions of every kind (whether general, special, ordinary or extraordinary)
related to the ownership, leasing or operation of the Premises, Building or
Project, including without limitation, the following: (i) all real estate taxes
or personal property taxes levied against the Premises, the Building or Project,
as such property taxes may be reassessed from time to time; and (ii) other
taxes, charges and assessments which are levied with respect to this Lease or to
the Building and/or the Project, and any improvements, fixtures and equipment
and other property of Landlord located in the Building and/or the Project, (iii)
all assessments and fees for public improvements, services, and facilities and
impacts thereon, including without limitation arising out of any

 



 

 

2

 

 



--------------------------------------------------------------------------------

 

 

 

 

Community Facilities Districts, "Mello Roos" districts, similar assessment
districts, and any traffic impact mitigation assessments or fees; (iv) any tax,
surcharge or assessment which shall be levied in addition to or in lieu of real
estate or personal property taxes, and (v) taxes based on the receipt of rent
(including gross receipts or sales taxes applicable to the receipt of rent), and
(vi) costs and expenses incurred in contesting the amount or validity of any
Property Tax by appropriate proceedings. Notwithstanding the foregoing, general
net income, estate taxes, documentary transfer taxes, or franchise taxes (and
any interest, penalties or late fees due to Landlord’s failure to timely pay
taxes) imposed against Landlord or the Project shall be excluded.

 

 

(i)

Notwithstanding the foregoing, Operating Expenses shall exclude the following:

 

 

(1)

Any ground lease rental;

 

(2)Costs incurred by Landlord with respect to goods and services (including
utilities sold and supplied to tenants and occupants of the Building) to the
extent that Landlord is reimbursed for such costs other than through the
Operating Expense pass-through provisions of such tenants' lease;

 

(3)Costs incurred by Landlord for repairs, replacements and/or restoration to or
of the Building to the extent that Landlord is reimbursed by insurance or
condemnation proceeds or by tenants (other than through Operating Expense
pass-throughs), warrantors or other third persons;

 

(4)Costs, including permit, license and inspection costs, incurred with respect
to the installation of tenant improvements made for other tenants in rentable
space of the Building or incurred in renovating or otherwise improving,
decorating, painting or redecorating vacant rentable space for tenants or other
occupants of the Building;

 

 

(5)

Costs arising from Landlord's charitable or political contributions;

 

(6)Attorneys' fees and other costs and expenses incurred in connection with
negotiations or disputes with present or prospective tenants or other occupants
of the Building, except those attorneys' fees and other costs and expenses
incurred in connection with negotiations, disputes or claims relating to items
of Operating Expenses, enforcement of rules and regulations of the Building and
such other matters relating to the maintenance of standards required of Landlord
under this Lease;

 

(7)Capital expenditures as determined in accordance with generally accepted
accounting principles, consistently applied, and as generally practiced in the
real estate industry (“GAAP”), except for Permitted Capital Items;

 

(8)Brokers commissions, finders' fees, attorneys' fees, entertainment and travel
expenses and other costs incurred by Landlord in leasing or attempting to lease
space in the Building;

 

(9)Expenses in connection with services or other benefits which are not offered
to Tenant or for which Tenant is charged for directly but which are provided to
another tenant or occupant of the Building;

 

 

(10)

Costs incurred by Landlord due to the violation by Landlord of any law, code,
regulation, or

ordinance;

 

(11)Overhead and profit increments paid to subsidiaries or affiliates of
Landlord for services provided to the Building to the extent the same exceeds
the costs that would generally be charged for such services if rendered on a
competitive basis (based upon a standard of similar office buildings in the
general market area of the Premises) by unaffiliated third parties capable of
providing such service;

 

 

(12)

Interest on debt or amortization on any mortgage or mortgages encumbering the
Building;

 

(13)Landlord's general corporate overhead, except as it relates to the specific
management, operation, repair, replacement and maintenance of the Building or
Project;

 

(14)Costs of installing the initial landscaping and the initial sculpture,
paintings and objects of art for the Building and Project;

 

 

(15)

Advertising expenditures;

 

(16)Any bad debt loss, rent loss, reserves for bad debts or rent loss, or other
reserves (other than the roof replacement reserve);

 

(17)Costs associated with the operation of the business of the partnership or
entity which constitutes the Landlord, as the same are distinguished from the
costs of the operation, management, repair, replacement and maintenance of the
Project, including partnership accounting and legal matters, costs of defending
any lawsuits with any mortgagee (except as the actions of Tenant may be in
issue), costs of selling, syndicating, financing, mortgaging or hypothecating
any of Landlord's interest in the Project, and costs incurred in connection with
any disputes between Landlord and its employees, between Landlord and Project
management, or between Landlord and other tenants or occupants;

 

(18)The wages and benefits of any employee who does not devote substantially all
of his or her employed time to the Project unless such wages and benefits are
prorated to reflect time spent on operating and managing the Project vis-à-vis
time spent on matters unrelated to operating and managing the Project; provided
that in no

 



 

 

3

 

 



--------------------------------------------------------------------------------

 

 

 

 

event shall Operating Costs include wages and/or benefits attributable to
personnel above the level of portfolio property manager or chief engineer;

 

(19)Costs incurred by Landlord for improvements or replacements (including
structural additions), repairs, equipment and tools which are of a “capital”
nature and/or which are considered “capital” improvements or replacements under
GAAP, except to the extent included in Project Costs as Permitted Capital Items
pursuant to the definition in subsection (g) above or by other express terms of
this Lease;

 

(20)Legal fees and costs, settlements, judgments or awards paid or incurred
because of disputes between Landlord and other tenants or prospective occupants
or prospective tenants/occupants or providers of goods and services to the
Project;

 

 

(21)

Initial improvements or alterations to lessee spaces in the Project;

 

(22)Repairs necessitated by the gross negligence or willful misconduct of
Landlord or Landlord’s employees, agents, or contractors;

 

(23)Rent and similar charges for Landlord’s on-site management office and/or
leasing office or any other offices of Landlord or its affiliates;

 

(24)Costs (i.e., interest and penalties) incurred due to Landlord’s default of
this Lease or any other lease, mortgage, or other agreement, in each case
affecting the Project;

 

 

(25)

Costs or expenses incurred in connection with the financing or sale of the
Project or any portion

thereof;

 

(26)Costs of environmental testing, monitoring, removal or remediation of any
Hazardous Materials in the Project that are in existence at the Project prior to
the Commencement Date except to the extent caused by Tenant; and

 

 

(27)

Any item that, if included in Project Costs, would involve a double collection
for such item by

Landlord.

 



 

 

4

 

 



--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT C UTILITIES AND SERVICES

 

Tenant shall be responsible for and shall pay promptly, directly to the
appropriate supplier, all charges for electricity metered to the Premises,
telephone, telecommunications service, janitorial service, interior landscape
maintenance and all other utilities, materials and services furnished directly
to Tenant or the Premises or used by Tenant in, on or about the Premises during
the Term, together with any taxes thereon. Landlord shall make a reasonable
determination of Tenant’s proportionate share of the cost of water, gas, sewer,
refuse pickup and any other utilities and services that are not separately
metered to the Premises and services, and Tenant shall pay such amount to
Landlord, as an item of additional rent, within 10 business days after delivery
of Landlord’s statement or invoice therefor. Alternatively, Landlord may elect
to include such cost in the definition of Project Costs in which event Tenant
shall pay Tenant’s proportionate share of such costs in the manner set forth in
Section 4.2. Tenant shall also pay to Landlord as an item of additional rent,
within 10 business days after delivery of Landlord’s statement or invoice
therefor, Landlord’s “standard charges” (as hereinafter defined, which shall be
in addition to the electricity charge paid to the utility provider) for “after
hours” usage by Tenant of each HVAC unit servicing the Premises. “After hours”
shall mean more than 3,432 hours of usage during any year during the Term.
“After hours” usage shall be determined based upon the operation of the
applicable HVAC unit during each of the foregoing weeks on a “non-cumulative”
basis (that is, without regard to Tenant’s usage or nonusage of other unit(s)
serving the Premises, or of the applicable unit during other weeks of the Term).
As used herein, “standard charges” shall mean the following charges for each
hour of “after hours” use (in addition to the applicable electricity charges
paid to the utility provider) of the following described HVAC units: (i) $1.00
per hour for 1-5 ton HVAC units, (ii) $5.00 per hour for 6-9 ton HVAC units and
(iii) $10.00 per hour for HVAC units of 10 tons or greater.

 



1

 

 



--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT D TENANT’S INSURANCE

 

The following requirements for Tenant’s insurance shall be in effect during the
Term, and Tenant shall also cause any subtenant to comply with the requirements.
Landlord reserves the right to adopt reasonable nondiscriminatory modifications
and additions to these requirements.

 

1.

Tenant shall maintain, at its sole cost and expense, during the entire Term: (i)
commercial general liability insurance with respect to the Premises and the
operations of Tenant in, on or about the Premises, including but not limited to
coverage for personal injury, contractual liability, independent contractors,
broad form property damage, fire legal liability (if alcoholic beverages are
sold on, served or consumed within the Premises), which policy(ies) shall be
written on an “occurrence” basis and for not less than $2,000,000 combined
single limit per occurrence for bodily injury, death, and property damage
liability; (ii) workers’ compensation insurance coverage as required by law,
together with employers’ liability insurance coverage of at least $1,000,000
each accident and each disease; (iii) with respect to Alterations constructed by
Tenant under this Lease, builder’s risk insurance, in an amount equal to the
replacement cost of the work; and (iv) insurance against fire, vandalism,
malicious mischief and such other additional perils as may be included in a
standard “special form” policy, insuring all Alterations, trade fixtures,
furnishings, equipment and items of personal property in the Premises, in an
amount equal to not less than 90% of their replacement cost (with replacement
cost endorsement), which policy shall also include business interruption
coverage in an amount sufficient to cover 1 year of loss. In no event shall the
limits of any policy be considered as limiting the liability of Tenant under
this Lease.

 

 

2.

All policies of insurance required to be carried by Tenant pursuant to this
Exhibit D shall be written by insurance companies authorized to do business in
the State of California and with a general policyholder rating of not less than
“A-” and financial rating of not less than “VIII” in the most current Best’s
Insurance Report. The deductible or other retained limit under any policy
carried by Tenant shall be commercially reasonable, and Tenant shall be
responsible for payment of such deductible or retained limit with waiver of
subrogation in favor of Landlord. Any insurance required of Tenant may be
furnished by Tenant under any blanket policy carried by it or under a separate
policy. A certificate of insurance, certifying that the policy has been issued,
provides the coverage required by this Exhibit and contains the required
provisions, together with endorsements acceptable to Landlord evidencing the
waiver of subrogation and additional insured provisions required below, shall be
delivered to Landlord prior to the date Tenant is given the right of possession
of the Premises. Proper evidence of the renewal of any insurance coverage shall
also be delivered to Landlord not less than 30 days prior to the expiration of
the coverage. In the event of a loss covered by any policy under which Landlord
is an additional insured, Landlord shall be entitled to review a copy of such
policy.

 

 

3.

Tenant’s commercial general liability insurance shall contain a provision that
the policy shall be primary to and noncontributory with any policies carried by
Landlord, together with a provision including Landlord, The Irvine Company LLC,
and any other parties in interest reasonably designated by Landlord as
additional insureds. Tenant’s policies described in Subsections 1(ii), (iii) and
(iv) above shall each contain a waiver by the insurer of any right to
subrogation against Landlord, its agents, employees, contractors and
representatives. Tenant also waives its right of recovery for any deductible or
retained limit under same policies enumerated above. All of Tenant’s policies
shall contain a provision that the insurer will not cancel or change the
coverage provided by the policy without first giving Landlord 30 days’ prior
written notice. Tenant shall also name Landlord as an additional insured on any
excess or umbrella liability insurance policy carried by Tenant.

 

 

 

NOTICE TO TENANT: IN ACCORDANCE WITH THE TERMS OF THIS LEASE, TENANT MUST
PROVIDE EVIDENCE OF THE REQUIRED INSURANCE TO LANDLORD’S MANAGEMENT AGENT PRIOR
TO BEING AFFORDED ACCESS TO THE PREMISES.

 



1

 

 



--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT E

 

RULES AND REGULATIONS

 

 

The following Rules and Regulations shall be in effect at the Building. Landlord
reserves the right to adopt reasonable nondiscriminatory modifications and
additions at any time. In the case of any conflict between these regulations and
the Lease, the Lease shall be controlling.

 

1.The sidewalks, halls, passages, elevators, stairways, and other common areas
shall not be obstructed by Tenant or used by it for storage, for depositing
items, or for any purpose other than for ingress to and egress from the
Premises. Should Tenant have access to any balcony or patio area, Tenant shall
not place any furniture other personal property in such area without the prior
written approval of Landlord.

 

2.Neither Tenant nor any employee or contractor of Tenant shall go upon the roof
of the Building without the prior written consent of Landlord.

 

3.Tenant shall, at its expense, be required to utilize the third party
contractor designated by Landlord for the Building to provide any telephone
wiring services from the minimum point of entry of the telephone cable in the
Building to the Premises.

 

 

4.

No antenna or satellite dish shall be installed by Tenant without the prior
written agreement of Landlord.

 

5.The sashes, sash doors, windows, glass lights, solar film and/or screen, and
any lights or skylights that reflect or admit light into the halls or other
places of the Building shall not be covered or obstructed. If Landlord, by a
notice in writing to Tenant, shall object to any curtain, blind, tinting, shade
or screen attached to, or hung in, or used in connection with, any window or
door visible from outside of the Premises, the use of that curtain, blind,
tinting, shade or screen shall be immediately discontinued and removed by
Tenant. Interior of the Premises visible from the exterior must be maintained in
a visually professional manner and consistent with a first class office
building. Tenant shall not place  any unsightly items (as determined by Landlord
in its reasonable discretion) along the exterior glass line of the Premises
including, but not limited to, boxes, and electrical and data cords. No awnings
shall be permitted on any part of the Premises.

 

6.The installation and location of any unusually heavy equipment in the
Premises, including without limitation file storage units, safes and electronic
data processing equipment, shall require the prior written approval of
Landlord.  The moving of large or heavy objects shall occur only between those
hours as may be designated by, and only upon previous notice to, Landlord. No
freight, furniture or bulky matter of any description shall be received into or
moved out of the lobby of the Building or carried in any elevator other than the
freight elevator (if available) designated by Landlord unless approved in
writing by Landlord.

 

7.Any pipes or tubing used by Tenant to transmit water to an appliance or device
in the Premises must be made of copper or stainless steel, and in no event shall
plastic tubing be used for that purpose.

 

8.Tenant shall not place any lock(s) on any door in the Premises or Building
without Landlord’s prior written consent, which consent shall not be
unreasonably withheld. Upon the termination of its tenancy, Tenant shall deliver
to Landlord all the keys to offices, rooms and toilet rooms and all access cards
which shall have been furnished to Tenant or which Tenant shall have had made.

 

9.Tenant shall not install equipment requiring electrical or air conditioning
service in excess of that to be provided by Landlord under the Lease without
prior written approval from Landlord.

 

 

10.

Tenant shall not use space heaters within the Premises.

 

11.Tenant shall not do or permit anything to be done in the Premises, or bring
or keep anything in the Premises, which shall in any way increase the insurance
on the Building, or on the property kept in the Building, or interfere with the
rights of other tenants, or conflict with any government rule or regulation.

 

 

12.

Tenant shall not use or keep any foul or noxious gas or substance in the
Premises.

 

13.Tenant shall not permit the Premises to be occupied or used in a manner
offensive or objectionable to Landlord or other occupants of the Building by
reason of noise, odors and/or vibrations, or interfere in any way with other
tenants or those having business with other tenants.

 

14.Tenant shall not permit any pets or animals in or about the Building. Bona
fide service animals are permitted provided such service animals are
pre-approved by Landlord, remain under the direct control of the individual they
serve at all times, and do not disturb or threaten others.

 

15.Neither Tenant nor its employees, agents, contractors, invitees or licensees
shall bring any firearm, whether loaded or unloaded, into the Project at any
time.

 

16.Smoking tobacco, including via personal vaporizers or other electronic
cigarettes, anywhere within the Premises, Building or Project is strictly
prohibited except that smoking tobacco may be permitted outside the Building and
within the Project only in areas designated by Landlord. Smoking, vaping,
distributing, growing or manufacturing marijuana or any marijuana derivative
anywhere within the Premises, Building or Project is strictly prohibited.

 



1

 

 



--------------------------------------------------------------------------------

 

 

 

 

17.Tenant shall not install an aquarium of any size in the Premises unless
otherwise approved by Landlord. Landlord acknowledges that an aquarium is
currently installed in the Premises. Tenant shall be entitled to utilize the
aquarium during the Term or may cause it to be removed without Landlord’s prior
consent.

 

18.Tenant shall not utilize any name selected by Landlord from time to time for
the Building and/or the Project as any part of Tenant’s corporate or trade name.
Landlord shall have the right to change the name, number or  designation of the
Building or Project without liability to Tenant. Tenant may use images of the
Building and the address  of the Building in its advertising and other
promotional and corporate materials, provided that Landlord reserves the right
to require Tenant to discontinue or modify such use if Landlord, in its
reasonable judgment, determines that any such use is materially misleading or is
likely to have the effect of materially degrading or diminishing Landlord’s
public image and/or its portrayal of the Building or Project as a first-class
office building or project.

 

19.Tenant shall, upon request by Landlord, supply Landlord with the names and
telephone numbers of personnel designated by Tenant to be contacted on an
after-hours basis should circumstances warrant.

 

20.Landlord may from time to time grant tenants individual and temporary
variances from these Rules, provided that any variance does not have a material
adverse effect on the use and enjoyment of the Premises by Tenant.

 



2

 

 



--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT F PARKING

 

Tenant shall be entitled to the number of vehicle parking spaces set forth in
Item 11 of the Basic Lease Provisions, which spaces shall be unreserved and
unassigned and at no additional charge to Tenant during the initial Term and any
extension of the Term pursuant to Section 2 of Exhibit G attached hereto, on
those portions of the Common Areas designated by Landlord for parking. Tenant
shall not use more parking spaces than such number. All parking spaces shall be
used only for parking of vehicles no larger than full size passenger
automobiles, sport utility vehicles or pickup trucks. Tenant shall not permit or
allow any vehicles that belong to or are controlled by Tenant or Tenant’s
employees, suppliers, shippers, customers or invitees to be loaded, unloaded or
parked in areas other than those designated by Landlord for such activities. If
Tenant permits or allows any of the prohibited activities described above, then
Landlord shall have the right, without notice, in addition to such other rights
and remedies that Landlord may have, to remove or tow away the vehicle involved
and charge the costs to Tenant. Parking within the Common Areas  shall be
limited to striped parking stalls, and no parking shall be permitted in any
driveways, access ways or in any area which would prohibit or impede the free
flow of traffic within the Common Areas. There shall be no parking
of  any  vehicles for longer than a 48 hour period unless otherwise authorized
by Landlord, and vehicles which have been abandoned or parked in violation of
the terms hereof may be towed away at the owner’s expense. Nothing contained in
this Lease shall be deemed to create liability upon Landlord for any damage to
motor vehicles of visitors or employees, for any loss of property from within
those motor vehicles, or for any injury to Tenant, its visitors or employees,
unless ultimately determined to be caused by the sole negligence or willful
misconduct of Landlord. Landlord shall have the right to establish, and from
time to time amend, and to enforce against all users all reasonable rules and
regulations (including the designation of areas for employee parking) that
Landlord may deem necessary and advisable for the proper and efficient operation
and maintenance of parking within the Common Areas. Landlord shall have the
right to construct, maintain and operate lighting facilities within the parking
areas; to reasonably change the area, level, location and arrangement of the
parking areas and improvements therein; to restrict parking by tenants, their
officers, agents and employees to employee parking areas; after the initial Term
and any subsequent extensions of the Term pursuant to Section 2 of Exhibit G
attached hereto, to enforce parking charges (by operation of meters or
otherwise); and to do and perform such other acts in and to the parking areas
and improvements therein as, in the use of good business judgment, Landlord
shall determine to be advisable, provided that Tenant continues to be afforded
the use of not less than the number of parking spaces set forth in Item 11 of
the Basic Lease Provisions. Any person using the parking area shall observe all
directional signs and arrows and any posted speed limits. In no event shall
Tenant interfere with the use and enjoyment of the parking area by other tenants
of the Project or their employees or invitees. Parking areas shall be used only
for parking vehicles. Washing, waxing, cleaning or servicing of vehicles, or the
storage of vehicles for longer than 48- hours, is prohibited unless otherwise
authorized by Landlord. Tenant shall be liable for any damage to the parking
areas caused by Tenant or Tenant’s employees, suppliers, shippers, customers or
invitees, including without limitation damage from excess oil leakage. Tenant
shall have no right to install any fixtures, equipment or personal property in
the parking areas. Tenant shall not assign or sublet any of the vehicle parking
spaces, either voluntarily or by operation of  law, without the prior written
consent of Landlord, except in connection with an authorized assignment of this
Lease or subletting of the Premises.

 

Landlord shall, subject to receipt of the approval from the City of Irvine,
paint additional parking spaces on the surface of the yard area (inside the
rolling iron gates), which is estimated to provide an additional 140 parking
spaces and space in the truck court for one (1) grade level door for Tenant, as
described in the parking study prepared by Pirzadeh & Associates, Inc. dated
August 17, 2020. The final actual parking plan shall be mutually agreed upon and
shall provide Tenant and any other tenants of the Building with access to the
necessary grade level and dock high loading positions. Upon reasonable
notification by Tenant to Landlord not later than December 31, 2022, Landlord
shall pave up to 350 additional parking spaces on the land between the Premises
and Oak Creek golf course in general accordance with the parking study prepared
by Pirzadeh & Associates, Inc. dated August 15, 2020 and pursuant to a final
mutually acceptable plan and subject to receipt of all required government
approvals (the “Parking Conditions”). Upon satisfaction of the Parking
Conditions, Landlord shall diligently complete the construction of the
additional parking spaces. Landlord's cost for adding parking in the yard area
or paving the adjacent land shall not exceed $425,000.00 (i.e., $3.50 per
rentable square foot of the Premises) (the “Parking Allowance”), and Tenant
shall be fully responsible for the remainder. The Parking Allowance must be used
by the date that is 18 months after the satisfaction of the Parking Conditions,
and Tenant understands and agrees that any portion of the Parking Allowance not
utilized by such date shall inure to the benefit of Landlord, and Tenant shall
not be entitled to any credit or payment; provided, however, that such date
shall be extended on a day for day basis for each day of delay caused by any
delay in the addition of parking spaces or paving the adjacent land, as
applicable, as a result of a Government Mandate.

 

Notwithstanding anything in this Exhibit F to the contrary, Tenant shall be
permitted, from time to time, to host within the Project parking area food truck
and/or mobile catering operators reasonably approved by Landlord. Such operators
shall be permitted to park in the Project parking areas (including the drive
aisles and/or along curbs) at no additional cost to Tenant, provided that such
operators (i) execute Landlord’s standard form of entry permit or another
commercially reasonable form acceptable to Landlord, and (ii) do not
unreasonably impede or prevent the free flow of traffic within the drive aisles
and driveways of the parking area.

 



1

 

 



--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT G ADDITIONAL PROVISIONS

 

The following additional provisions shall be binding on Landlord and Tenant:

 

1.

GOOD WORKING ORDER WARRANTY. Landlord warrants to Tenant that the windows and
seals, fire sprinkler system, lighting, heating, ventilation and air
conditioning systems and all plumbing and electrical systems serving the
Building and the Premises (collectively, the “Building Systems”), and the roof
and structural components of the Building, shall be in good operating condition
as of the Delivery Date. Provided that Tenant shall notify Landlord that the
Building Systems are not in good operating condition within 30 days (90 days in
the case of the heating, ventilation and air conditioning systems) following the
Delivery Date, then Landlord shall, except as otherwise provided in this Lease,
promptly after receipt of such notice from Tenant setting forth the nature and
extent of such noncompliance, rectify same at Landlord’s sole cost and expense
and not as part of the Operating Expenses described in Exhibit B of this lease.
Notwithstanding anything to the contrary contained in this Lease, Tenant shall
have the benefit of all existing warranties, if any, applicable to the Building
systems.

 

 

2.

RIGHT(S) TO EXTEND THIS LEASE. Provided that no Default has occurred under any
provision of this Lease, either at the time of exercise of the extension right
granted herein or at the time of the commencement of such extension, and
provided further that Tenant (or a transferee pursuant to a Permitted Transfer)
is occupying at least 75% of the Floor Area of the Premises (as existing from
time to time) and has not assigned any of its interest in this Lease or sublet
more than 25% of the Floor Area of the Premises (other than in connection with a
Permitted Transfer), then Tenant may extend the Term of this Lease for two (2)
extension periods of 60 months each. Tenant shall exercise its right to extend
the Term by and only by delivering to Landlord, not less than 12 months or more
than 15 months prior to the then-Expiration Date of the Term, Tenant's written
notice of its intent to extend (the “Tenant’s Intent Notice”). The Basic Rent
payable under the Lease during any extension of the Term shall be determined as
provided in the following provisions.

 

 

Following Tenant’s delivery of Tenant’s Intent Notice, Landlord and Tenant have
not by then been able to agree upon the Basic Rent for the applicable extension
of the Term, then, Landlord shall notify Tenant in writing of the Basic Rent
that would reflect the prevailing market rental rate for a 60-month renewal of
comparable space in the Project (together with any increases thereof during the
extension period) as of the commencement of the applicable extension period
("Landlord's Determination"). Within 30 days following the delivery of the
Landlord’s Determination to Tenant, Tenant shall either: (i) deliver its notice
to Landlord that Tenant irrevocably withdraws its intent to extend the Term in
accordance with the provisions of this Section (in which event Tenant’s right to
extend the Term pursuant to this Section shall thereupon automatically terminate
without further force or effect), or (ii) deliver its irrevocable commitment to
extend the Term (the “Commitment Notice”), which Commitment Notice shall be
accompanied by Tenant’s determination, if different than Landlord’s
Determination, of the prevailing market rental rate for a 60-month renewal of
comparable space in the Project (together with any increases thereof during the
extension period) as of the commencement of the extension period (“Tenant’s
Determination”). Tenant’s failure to deliver either of the notices pursuant to
Subsections (i) or (ii) above within said 30-day period shall be deemed to
constitute Tenant’s election to irrevocably withdraw its intent to extend
pursuant to Subsection (i) above. Within 10 days following delivery of the
Commitment Notice by Tenant pursuant to Subsection (ii) above, the parties shall
attempt to agree on an appraiser to determine the fair market rental. If the
parties are unable to agree in that time, then each party shall designate an
appraiser within 10 days thereafter. Should either party fail to so designate an
appraiser within that time, then the appraiser designated by the other party
shall determine the fair market rental. If the parties are unable to agree in
that time, then each party shall designate an appraiser within 10 days
thereafter. Should either party fail to so designate an appraiser within that
time, then the appraiser designated by the other party shall determine the fair
market rental. Should each of the parties timely designate an appraiser, then
the two appraisers so designated shall appoint a third appraiser who shall,
acting alone, determine the fair market rental for the Premises. Any appraiser
designated hereunder shall have an MAI certification with not less than 5 years’
experience in the valuation of commercial industrial buildings in the vicinity
of the Project.

 

Within 30 days following the selection of the appraiser and such appraiser's
receipt of the Landlord's Determination and the Tenant's Determination, the
appraiser shall determine whether the rental rate determined by Landlord or by
Tenant more accurately reflects the fair market rental rate for the 60-month
renewal of the Lease for the Premises, as reasonably extrapolated to the
commencement of the extension period. Accordingly, either the Landlord's
Determination or the Tenant's Determination shall be selected by the appraiser
as the fair market rental rate for the extension period. In making such
determination, the appraiser shall consider rental comparables for the Project
(provided that if there are an insufficient number of comparables within the
Project, the appraiser shall consider rental comparables for similarly improved
space owned by Landlord in the vicinity of the Project with appropriate
adjustment for location and quality of project), but the appraiser shall not
attribute any factor for market tenant improvement allowances or brokerage
commissions in making its determination of the fair market rental rate. At any
time before the decision of the appraiser is rendered, either party may, by
written notice to the other party, accept the rental terms submitted by the
other party, in which event such terms shall be deemed adopted as the agreed
fair market rental. Each party shall be responsible for the fees of its own
appraiser.

 

Within 20 days after the determination of the fair market rental, Landlord shall
prepare an appropriate amendment to this Lease for the extension period, and
Tenant shall execute and return same to Landlord within 10 business days after
Tenant’s receipt of same. Should the fair market rental not be established by
the commencement of the extension period, then Tenant shall continue paying rent
at the rate in effect during the last month of the initial Term, and a lump sum
adjustment shall be made promptly upon the determination of such new rental.

 

If Tenant fails to timely exercise the extension right granted herein within the
time period expressly set forth for exercise by Tenant in the initial paragraph
of this Section, Tenant's right to extend the Term shall be extinguished and the
Lease shall automatically terminate as of the expiration date of the Term,
without any extension and without any liability to

 



1

 

 



--------------------------------------------------------------------------------

 

 

 

 

Landlord. Tenant’s rights under this Section shall belong solely to Inari
Medical, Inc., a Delaware corporation, and Permitted Transferee, and any
attempted assignment or transfer of such rights (except in connection with a
“Permitted Transfer” as defined in Section 9.1(e) of the Lease) shall be void
and of no force and effect. Tenant shall have no other right to extend the Term
beyond the two 60 month extension periods created by this Section.

 

3.

EXPANSION OPTION. Tenant shall have the option (the "Expansion Option") to lease
Suite 150 on the first floor of the Building containing approximately 40,971
square feet of rentable area shown on Exhibit G-1 to this Lease (the "Expansion
Space") if: (a) Landlord receives written notice (the "Expansion Notice") from
Tenant of the exercise of its Expansion Option at least 18 months prior to the
commencement of the term for the Expansion Space, which commencement shall be at
any time after the 30th month of the initial Term; (b) Tenant is not in Default
under the Lease beyond any applicable cure periods at the time that Landlord
receives the Expansion Notice; (c) no part of the Premises is sublet (except
pursuant to a Permitted Transfer as described in Section 9.1(e) hereof) at the
time Landlord receives the Expansion Notice; (d) the Lease has not been assigned
(except pursuant to a Permitted Transfer  as described  in  Section 9.1(e)
hereof) prior to the date that Landlord receives the Expansion Notice; and (e)
Landlord has not delivered a First Right Notice to Tenant pursuant to Section 4,
below, of this Exhibit G.

 

 

Within 20 days following Landlord’s receipt of the Exercise Notice, Landlord
shall provide Tenant with written notice ("Landlord's Notice") of its
determination of the Basic Rent and other economic terms (including any
improvement allowance) in connection with Tenant’s leasing of the Expansion
Space, which terms shall be consistent with the rates landlords (including
Landlord) are receiving in current lease transactions for comparable space in
the South Orange County marketplace with a comparable term (the "Rental Terms").
The Landlord's Notice shall also set forth  the projected tenant improvement
construction period, if any, and the estimated commencement date for the
Expansion Space. Basic Rent attributable to the Expansion Space shall be payable
in monthly installments in accordance with the terms and conditions of the
Lease.

 

Tenant shall pay Operating Expenses for the Expansion Space in accordance with
the terms of this Lease, provided that Tenant's Share shall increase
appropriately to account for the addition of the Expansion Space. The Expansion
Space shall be accepted by Tenant in its "as-built" condition and configuration
existing on the earlier of the date Tenant takes possession of the Expansion
Space or as of the date the term for the Expansion Space commences.

 

The term for the Expansion Space shall commence on the date the Expansion Space
is delivered to Tenant, and shall end, unless sooner terminated pursuant to the
terms of the Lease, on the Expiration Date of the Lease, it being the intention
of the parties hereto that the term for the Expansion Space and the Term for the
initial Premises shall be coterminous. If Landlord is delayed delivering
possession of the Expansion Space due to the holdover or unlawful possession of
such space by any party, Landlord shall use reasonable efforts to obtain
possession of the space, and the commencement of the term for the Expansion
Space shall be postponed until the date Landlord delivers possession of the
Expansion Space to Tenant free from occupancy by any party.

 

If Tenant is entitled to and properly exercises the Expansion Option, Landlord
shall prepare an amendment (the "Expansion Amendment") to reflect the
commencement date of the term for the Expansion Space and the changes in Basic
Rent, Floor Area of Premises, Tenant's Share and other appropriate terms. A copy
of the Expansion Amendment shall be sent to Tenant within a reasonable time
after Landlord’s receipt of the Expansion Notice, and Tenant shall execute and
return the Expansion Amendment to Landlord within 15 days thereafter, but an
otherwise valid exercise of the Expansion Option shall be fully effective
whether or not the Expansion Amendment is executed.

 

Tenant’s Expansion Option shall be personal to the original Tenant.

 

4.

RIGHT OF FIRST OFFER. Provided Tenant is not then in Default hereunder, and
provided further that Tenant is occupying the entire Premises and has not
assigned or sublet any of its interest in the Lease (except in connection with a
Permitted Transfer of this Lease as described in Section 9.1(e) hereof),
Landlord hereby grants Tenant the continuing right (“First Right”) to lease,
during the initial 120-month Term of this Lease, approximately 40,971 rentable
square feet of office space known as Suite 150 in the Building and shown on
Exhibit G-1 hereto (“First Right Space”) in accordance with and subject to the
provisions of this Section; provided however, this First Right shall cease to be
effective during the final 12 months of the Term unless and until Tenant
exercises its extension option set forth in Section 2 of Exhibit G above. If, at
any time after the Commencement Date and while this First Right is in effect,
Landlord desires to lease the First Right Space, or any portion thereof, to any
third party, except as otherwise provided below, Landlord shall give Tenant
written notice of the basic economic terms including but not limited to the
Basic Rent, term, operating expense base, security deposit, and tenant
improvement allowance (collectively, the “Economic Terms”), upon which Landlord
is willing to lease such particular First Right Space to Tenant or to a third
party; provided that the Economic Terms shall exclude brokerage commissions and
other Landlord payments that do not directly inure to the tenant’s benefit. It
is understood that should Landlord intend to lease other office space in
addition to the First Right Space as part of a single transaction, then
Landlord’s notice shall so provide and all such space shall collectively be
subject to the following provisions. Within 5 business days after receipt of
Landlord’s notice, Tenant must give Landlord written notice pursuant to which
Tenant shall elect to (i) lease all, but not less than all, of the space
specified in Landlord’s notice (the “ Designated Space”) upon such Economic
Terms and the same non-Economic Terms as set forth in this Lease; (ii) refuse to
lease the Designated Space, specifying that such refusal is not based upon the
Economic Terms, but upon Tenant’s lack of need for the Designated Space, in
which event Landlord may lease the Designated Space upon any terms it deems
appropriate; or (iii) refuse to lease the Designated Space, specifying that such
refusal is based upon said Economic Terms, in which event Tenant shall also
specify revised Economic Terms upon which Tenant shall be willing to lease the
Designated Space. In the event that Tenant does not so respond in writing to
Landlord’s notice within said period, Tenant shall be deemed to have elected
clause (ii) above. In the event Tenant gives Landlord notice pursuant to clause
(iii) above, Landlord may elect to either (x) lease the Designated Space to
Tenant upon such revised Economic Terms and the same other non-Economic Terms as
set forth in this Lease, or (y) lease the Designated Space to any third party
upon Economic Terms which are not materially more favorable to such party than
those Economic Terms proposed by Tenant. Should Landlord so elect to lease the
Designated Space to Tenant, then Landlord shall promptly prepare and deliver to

 

 



2

 

 



--------------------------------------------------------------------------------

 

 

 

 

Tenant an amendment to this Lease consistent with the foregoing, and Tenant
shall execute and return same to Landlord within 10 days. Tenant’s failure to
timely return the amendment shall entitle Landlord to specifically enforce
Tenant’s commitment to lease the Designated Space, to lease such space to a
third party, and/or to pursue any other available legal remedy. In the event
that Landlord leases the First Right Space, or any portion thereof, to a third
party in accordance with the provisions of this Section, and during the
effective period of this First Right the First Right Space, or any portion
thereof, shall again become available for releasing, then prior to Landlord
entering into any such new lease with a third party other than the then-current
occupant thereof for the First Right Space, Landlord shall repeat the procedures
specified above in this Section. Notwithstanding the foregoing, it is understood
that Tenant’s First Right shall be subject to any extension or expansion rights
which may hereafter be granted by Landlord to any third party tenant now or
hereafter occupying the First Right Space or any portion thereof, and Landlord
shall in no event be obligated to initiate this First Right prior to leasing any
portion of the First Right Space to the then-current occupant thereof. Tenant’s
rights under this Section shall be personal to the original Tenant named in this
Lease and may not be assigned or transferred (except in connection with a
Permitted Transfer of this Lease as described in Section 9.1(e) hereof). Any
other attempted assignment or transfer shall be void and of no force or effect.
Time is specifically made of the essence of this Section.

 

5.

EXISTING LEASE. Bake Technology Park LLC, a Delaware limited liability company,
an affiliate of Landlord (“Landlord’s Affiliate”), and Tenant are currently
parties to a lease dated March 6, 2019 (the “Existing Lease”) for space located
at 9 Parker, Suites 100 and 250, Irvine, California. Concurrently with the
execution and delivery of this Lease, Landlord’s Affiliate
and  Tenant  are  negotiating  with  respect  to  a  termination  agreement  for  the  Existing  Lease  (the
“Existing Lease Termination Agreement”). Tenant and Landlord understand and
agree that the effectiveness of this Lease is contingent upon the mutual
execution of the Existing Lease Termination Agreement.

 

 

6.

PROJECT ACCENT PAINT. Landlord hereby approves the repainting by Tenant of (1)
the accent and pop-out colors on the portico located at the front entrance of
the Building, and (2) the accent color on the Project/Building monument sign
located along the Oak Canyon street frontage, in each case using the following
colors selected by Tenant: Pantone Orange 1375C, Pantone Purple 268C, or Pantone
Grey 421C. The repainting shall be performed by Tenant at  its sole cost and
expense (subject to utilizing any unused portion of the Landlord Contribution as
described in the Work Letter) using a contractor reasonably acceptable to
Landlord, and Tenant shall, at its sole cost and expense, upon the expiration or
earlier termination of this Lease restore the accent paint in both locations to
the original colors or another color reasonably designated by Landlord.

 

 



3

 

 



--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT G-1 EXPANSION / FIRST RIGHT SPACE

 

[gdbaapb34dlc000004.jpg]

 

[gdbaapb34dlc000005.jpg]

 



1

 

 



--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT H LANDLORD’S DISCLOSURES

 

SPECTRUM

 

The capitalized terms used and not otherwise defined in this Exhibit shall have
the same definitions as set forth in the Lease. The provisions of this Exhibit
shall supersede any inconsistent or conflicting provisions of the Lease.

 

1.Landlord has been informed that the El Toro Marine Corps Air Station (MCAS)
has been listed as a Federal Superfund site as a result of chemical releases
occurring over many years of occupancy. Various chemicals including jet fuel,
motor oil and solvents have been discharged in several areas throughout the MCAS
site. A regional study conducted by the Orange County Water District has
estimated that groundwaters beneath more than 2,900 acres have been impacted by
Trichloroethylene (TCE), an industrial solvent. There is a potential that this
substance may have migrated into the ground water underlying the Premises. The
U.S. Environmental Protection Agency, the Santa Ana Regional Water Quality
Control Board, and the Orange County Health Care Agency are overseeing the
investigation/cleanup of this contamination. To the Landlord's current actual
knowledge, the ground water in this area is used for irrigation purposes only,
and there is no practical impediment to the use or occupancy of the Premises due
to the El Toro discharges.

 



1

 

 



--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT I LETTER OF CREDIT

IRREVOCABLE STANDBY LETTER OF CREDIT

 

 

Number: Date: Amount: Expiration:

 

 

 

BENEFICIARYACCOUNT PARTY

 

OAK CANYON CREEK LLC

c/o The Irvine Company LLC

550 Newport Center Drive Newport Beach, CA 92660

Attn: Vice President,

Commercial Property Accounting

 

 

We hereby issue our Irrevocable Letter of Credit No. in favor of Oak Canyon
Creek LLC ("Beneficiary"), its successors and assigns, for the account of . We
undertake to honor your sight draft, upon presentation at our office in ,
California, for any sum or sums not to exceed a total of ($ ) in favor of
Beneficiary when accompanied by the original of this Letter of Credit.

 

Partial and multiple drawings are permitted under this Letter of Credit. In the
event of a partial draw, the amount of the draft shall be endorsed on the
reverse side hereof by the negotiating bank.

 

This Letter of Credit is transferable in its entire undrawn balance to a
successor beneficiary upon presentation by Beneficiary of the original of this
Letter of Credit, together with a written request for transfer executed by
Beneficiary.

 

It is a condition of this Letter of Credit that it shall remain enforceable
against us for a period of from this date and further, that it shall be deemed
automatically extended for successive one-year periods without amendment
thereafter unless thirty (30) days prior to the expiration date set forth above,
or within thirty (30) days prior to the end of any yearly Anniversary Date
thereafter, you shall receive our notice in writing by both certified mail,
return receipt requested, and email at ICOPLOC@irvinecompany.com that we elect
not to renew this Letter of Credit for any subsequent year.

 

The  draft  must  be  marked "Drawn under Letter  of Credit No. dated

."

 

There are no other conditions of this letter of credit. Except so far as
otherwise stated, this credit is subject to The International Standby Practice
1998, International Chamber of Commerce Publication No. 590, and is otherwise
governed by the laws of the State of California.

 



 

 

 

By:

 

 

 

By:

 



1

 

 



--------------------------------------------------------------------------------

 

EXHIBIT J SURVEY FORM

 

THE IRVINE COMPANY – INVESTMENT PROPERTIES GROUP HAZARDOUS MATERIAL SURVEY FORM

The purpose of this form is to obtain information regarding the use of hazardous
substances on Investment Properties Group (“IPG”) property. Prospective tenants
and contractors should answer the questions in light of their proposed
activities on the premises. Existing tenants and contractors should answer the
questions as they relate to ongoing activities on the premises and should update
any information previously submitted.

 

If additional space is needed to answer the questions, you may attach separate
sheets of paper to this form.

When completed, the form should be sent to the following address:

 

THE IRVINE COMPANY MANAGEMENT OFFICE

111 Innovation Drive

Irvine, CA 92617

 

Your cooperation in this matter is appreciated. If you have any questions,
please call your property manager at (949) 720-4400 for assistance.

 

 

1.

GENERAL INFORMATION.

 

Name of Responding Company: Check all that apply:         Tenant( ) Contractor (
)

Prospective ( )Existing(  )

 

Mailing Address: Contact person & Title: Telephone Number:  ( )

 

Current TIC Tenant(s):

 

Address of Lease Premises: Length of Lease or Contract Term:

 

Prospective TIC Tenant(s):

 

Address of Leased Premises: _ Address of Current Operations:

 

Describe the proposed operations to take place on the property, including
principal products manufactured or services to be conducted. Existing tenants
and contractors should describe any proposed changes to ongoing operations.



 

 

 

 

2.

HAZARDOUS MATERIALS. For the purposes of this Survey Form, the term “hazardous
material” means any raw material, product or agent considered hazardous under
any state or federal law. The term does not include wastes which are intended to
be discarded.

 

 

 

2.1

Will any hazardous materials be used or stored on site?

 

Chemical ProductsYes ( ) No ( ) Biological Hazards/Infectious Wastes Yes ( ) No
( ) Radioactive MaterialsYes  (   )   No   ( )

Petroleum ProductsYes  (   )   No   ( )

 

 

2.2

List any hazardous materials to be used or stored, the quantities that will be
on-site at any given time, and the location and method of storage (e.g., bottles
in storage closet on the premises).

 

 

Hazardous Materials

Location and Method of

Storage

Quantity



 

 

 

 



1

 

 



--------------------------------------------------------------------------------

 

 

2.3

Is any underground storage of hazardous materials proposed or currently
conducted on the premises? Yes ( ) No ( )

 

 

If yes, describe the materials to be stored, and the size and construction of
the tank. Attach copies of any
permitsobtainedfortheundergroundstorageofsuchsubstances.



 

 

 

 

3.

HAZARDOUS WASTE. For the purposes of this Survey Form, the term “hazardous
waste” means any waste (including biological, infectious or radioactive waste)
considered hazardous under any state or federal law, and which is intended to be
discarded.

 

 

 

3.1

List any hazardous waste generated or to be generated on the premises, and
indicate the quantity generated on a monthly basis.

 

 

Hazardous Materials

Location and Method of

Storage

Quantity



 

 

 

 

 

3.2

Describe the method(s) of disposal (including recycling) for each waste.
Indicate where and how often disposal will take place.

 

 

Hazardous Materials

Location and Method of

Storage

Disposal Method



 

 

 

 

 

3.3

Is any treatment or processing of hazardous, infectious or radioactive wastes
currently conducted or proposed to be conducted on the premises?

 

Yes ( ) No ( )

 

If so, please describe any existing or proposed treatment methods.



 

 

 

 

3.4

Attach copies of any hazardous waste permits or licenses issued to your company
with respect to its operations on the premises.

 

 

 

4.

SPILLS

 

 

4.1

During the past year, have any spills or releases of hazardous materials
occurred on the premises? Yes ( )No ( )

 

 

If so, please describe the spill and attach the results of any testing conducted
to determine the extent of such spills.



 

 

 

 

4.2

Were any agencies notified in connection with such spills? Yes ( )No ( )

 

 

If so, attach copies of any spill reports or other correspondence with
regulatory agencies.

 

 

4.3

Were any clean-up actions undertaken in connection with the spills? Yes ( )No (
)

 

 

If so, briefly describe the actions taken. Attach copies of any clearance
letters obtained from any regulatory agencies involved and the results of any
final soil or groundwater sampling done upon completion of the clean-up work.



 

 

 

 

5.

WASTEWATER TREATMENT/DISCHARGE

 

 

5.1

Do you discharge industrial wastewater to:

 

 

storm drain?

surface water?



sewer?

no industrial discharge

 

 

 

5.2

Is your industrial wastewater treated before discharge?

 



10/6/2020- -042066

 

2

 

 



--------------------------------------------------------------------------------

 

Yes ( ) No ( )

 

If yes, describe the type of treatment conducted.



 

 

 

 

5.3

Attach copies of any wastewater discharge permits issued to your company with
respect to its operations on the premises.

 

 

 

6.

AIR DISCHARGES.

 

 

6.1

Do you have any air filtration systems or stacks that discharge into the air?
Yes ( )No ( )

 

 

 

6.2

Do you operate any equipment that requires air emissions permits? Yes ( )No ( )

 

 

 

6.3

Attach copies of any air discharge permits pertaining to these operations.

 

 

7.

HAZARDOUS MATERIALS DISCLOSURES.

 

 

7.1

Does your company handle an aggregate of at least 500 pounds, 55 gallons or 200
cubic feet of hazardous material at any given time?

 

Yes ( )No ( )

 

 

7.2

Has your company prepared a Hazardous Materials Disclosure – Chemical Inventory
and Business Emergency Plan or similar disclosure document pursuant to state or
county requirements?

 

Yes ( )No  (  ) If so, attach a copy.

 

7.3

Are any of the chemicals used in your operations regulated under Proposition 65?
Yes ( )No ( )

 

 

If so, describe the procedures followed to comply with these requirements.



 

 

 

 

7.4

Is your company subject to OSHA Hazard Communication Standard Requirements? Yes
( )No ( )

 

 

If so, describe the procedures followed to comply with these requirements.



 

 

 

 

8.

ANIMAL TESTING.

 

 

8.1

Does your company bring or intend to bring live animals onto the premises for
research or development purposes?

 

Yes ( )No ( )

 

If so, describe the activity.



 

 

 

 

8.2

Does your company bring or intend to bring animal body parts or bodily fluids
onto the premises for research or development purposes?

 

Yes ( )No ( )

 

If so, describe the activity.



 

 

 

 

9.

ENFORCEMENT ACTIONS, COMPLAINTS.

 

 

9.1

Has your company ever been subject to any agency enforcement actions,
administrative orders, lawsuits, or consent orders/decrees regarding
environmental compliance or health and safety?

 

Yes ( )No ( )

 

If so, describe the actions and any continuing obligations imposed as a result
of these actions.



 

 

 



10/6/2020- -042066

 

3

 

 



--------------------------------------------------------------------------------

 

 

9.2

Has your company ever received any request for information, notice of violation
or demand letter, complaint, or inquiry regarding environmental compliance or
health and safety?

 

Yes ( )No ( )

 

 

9.3

Has an environmental audit ever been conducted which concerned operations or
activities on premises occupied by you?

 

Yes ( )No ( )

 

 

9.4

If you answered “yes” to any questions in this section, describe the
environmental action or complaint and
anycontinuingcomplianceobligationimposedasaresultofthesame.

 



 

 

 



 

 

By: Name: Title: Date:

 



10/6/2020- -042066

 

4

 

 



--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT X

 

WORK LETTER [TENANT BUILD]

 

 

 

I.

TENANT IMPROVEMENTS

 

The tenant improvement work (“Tenant Improvements”) shall consist of any work
required to complete the Premises pursuant to approved plans and specifications.
Tenant shall employ its own architect, SAA,  and  general contractor, KPRS, in
constructing the Tenant Improvements. The work shall be undertaken and
prosecuted in accordance with the following requirements:

 

 

A.

Concurrently with sign-off by Tenant, the space plans, construction drawings and
specifications for all improvements and finishes, together with any changes
thereto, shall be submitted to Landlord (with samples as required) for review
and approval by Landlord and its architect for the Project. To the extent
applicable, the build-out of the Tenant Improvements shall include Landlord’s
building standard tenant improvements, materials and specifications for the
Project. Should Landlord approve work that would necessitate any ancillary
Building modification or other expenditure by Landlord, then except to the
extent of any remaining balance of the “Landlord Contribution” as described
below, Tenant shall, in addition to  its other obligations herein, promptly fund
the cost thereof to Landlord.

 

 

 

B.

All construction drawings prepared by Tenant’s architect shall follow Landlord’s
CAD/Revit standards, which standards shall be provided to Tenant or its
architect upon request.

 

 

 

C.

Landlord shall, subject to the foregoing, approve or disapprove any submittal of
plans or specifications by Tenant within 5 business days following receipt
thereof by Landlord.

 

 

 

D.

Tenant’s contractor shall obtain bids from up to 3 subcontractors with respect
to each trade. Tenant’s general contractor shall provide a proposed
subcontractor list to Landlord for approval prior to bidding. Landlord shall be
copied on all subcontractor bids for each trade and will provide any comments
and/or approval within five (5) days of issuance. Unless Landlord and Tenant
otherwise agree, the parties anticipate selecting the lowest responsible bidder
from among the subcontractor bids for each trade. As  of the date hereof, Tenant
must only use union contractors for drywall and acoustic ceiling installations.

 

 

 

E.

Tenant shall deliver to Landlord a copy of the final application for permit and
issued permit for the construction work.

 

 

 

F.

Tenant’s general contractor and each of its subcontractors shall comply with
Landlord’s requirements as generally imposed on third party contractors,
including without limitation all insurance coverage requirements and the
obligation to furnish appropriate certificates of insurance to Landlord prior to
commencement of construction.

 

 

 

G.

A construction schedule shall be provided to Landlord prior to commencement of
the construction work, and weekly updates shall be supplied during the progress
of the work.

 

 

 

H.

Tenant shall give Landlord 10 days prior written notice of the commencement of
construction so that Landlord may cause an appropriate notice of
non-responsibility to be posted.

 

 

 

I.

Tenant and its general contractor shall attend weekly job meetings with
Landlord’s construction manager for the Project.

 

 

 

J.

Upon completion of the work, Tenant shall cause to be provided to Landlord (i)
as-built drawings of the Premises signed by Tenant’s architect, (ii) CAD/Revit
files of the improved space compatible with Landlord’s CAD/Revit standards,
(iii) a final punchlist signed by Tenant, (iv) final and unconditional lien
waivers from all contractors and subcontractors, (v) a duly recorded Notice of
Completion of the improvement work, and (vi) a certificate of occupancy for the
Premises, if required (collectively, the “Close-out Package”). Should Tenant
fail to provide complete CAD/Revit files compatible with  Landlord’s standards
as required herein, Landlord may cause its architect to prepare same and the
cost thereof shall be reimbursed to Landlord by Tenant within 10 business days
of invoice therefor.

 

 

 

K.

The work shall be prosecuted at all times in accordance with all state, federal
and local laws, regulations and ordinances, including without limitation all
OSHA and other safety laws.

 

 

 

L.

All of the provisions of this Lease shall apply to any activity of Tenant, its
agents and contractors, in the Premises prior to the Commencement Date, except
for the obligation of Tenant to pay rent.

 

 

 

M.

It is understood that the Tenant Improvements shall be done during Tenant’s
occupancy of the Premises and, in this regard, Tenant agrees to assume any risk
of injury, loss or damage which may result. Tenant further agrees that it shall
be solely responsible for relocating its office equipment and furniture in the
Premises in order for the foregoing Tenant Improvements to be completed in the
Premises, that the Commencement Date of the Lease is not conditioned upon nor
shall such Date be extended by the completion of the foregoing Tenant
Improvements, and that no rental abatement shall result while the foregoing
Tenant Improvements are completed in the Premises.

 

 



1

 

 



--------------------------------------------------------------------------------

 

 

 

 

Landlord shall not be liable in any way for any injury, loss or damage which may
occur to any work performed by Tenant, nor shall Landlord be responsible for
repairing any defective condition therein. In no event shall Tenant’s failure to
complete the Tenant Improvements extend the Commencement Date of the Lease.

 

 

II.

COST OF THE WORK

 

 

A.

Landlord shall provide to Tenant a tenant improvement allowance in the amount of
$4,100,536.00 (the “Landlord Contribution”), based on $34.00 per rentable square
foot of the Premises, with any excess cost to be borne solely by Tenant. The
Landlord Contribution shall also be utilized to fund space planning and other
architectural costs (including the reasonable cost charged by Landlord’s
architect to review Tenant’s drawings and CAD files), construction costs and
plan check and permit fees. It is understood that Landlord shall be entitled to
a supervision/administrative fee equal to 2% of such costs, which fee shall be
paid from the Landlord Contribution. If the actual cost of completion of the
Tenant Improvements is less than the maximum amount provided for the Landlord
Contribution, such savings shall inure to the benefit of Landlord and Tenant
shall not be entitled to any credit or payment or to apply the savings toward
additional work. Tenant understands and agrees that any portion of the Landlord
Contribution not requested by Tenant in accordance with this Exhibit X by
January 1, 2022, shall inure to the benefit of Landlord and Tenant shall not be
entitled to any credit or payment; provided that such date shall be extended on
a day for day basis for each day of delay caused by a Government Mandate.

 

 

 

B.

Landlord shall fund the Landlord Contribution (less deductions for the
above-described supervision fee and charges of Landlord’s architect) in
installments as and when costs are incurred and a payment request therefor is
submitted by Tenant. Each payment request shall include a copy of all supporting
invoices, conditional progress payment lien waivers (in the form prescribed by
the California Civil Code) for labor and materials incorporated in such payment
request, unconditional lien waivers (in the form prescribed by the California
Civil Code) for labor and materials on the basis of which payment has previously
been by Landlord, and pertinent back-up (including copies of Tenant’s payment
checks to its contractors and suppliers). Landlord shall fund the payment
request within 30 days following receipt of  the application and supporting
materials; provided that a 10% retention shall be held on payments to Tenant
until Landlord receives the complete Close-out Package. The remaining balance of
the Landlord Contribution shall be funded when Landlord receives the complete
Close-out Package. Prior to any payment by Landlord hereunder, Tenant shall
provide to Landlord in writing the address to which such payment is to be
delivered, together with a complete copy of the construction contract(s) for the
Tenant Improvements.

 

 



2

 

 



--------------------------------------------------------------------------------

 

 

[gdbaapb34dlc000006.jpg]

 

 

 

Oak Canyon Business Center

 

 

 

 

[gdbaapb34dlc000007.jpg]

 

 

EXHIBIT Y



1

 

 

